CaSe 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 1 of 70

Fi|| in this information to identify your case:

 

RECEIVED
ANB FiLED

§1:?;:;::);1 are filing under: Zp.lg nga 13 Pm 3 08

lIl chaptem
l:l Chapter12
El chapter13

y United States Bankruptcy Court for the:

District ot Nevada

EGP

` Case number (/fkmwn):

w.s. B¢§NY;R'JPTCY cou_-§Lheckifthisisan
HARY A. SC`.*‘:.DTT. CLER}§m€-':ndedfi|ing

OfFicial Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-ca||ed a
joint case-and in joint cases, these forms use you to ask for infom\ation from both debtors. For examp|e, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separatelyl the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint casesl one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possib|e. lf two married people are filing togetherl both are equally responsible for supplying correct

information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yoursel'l

1. Your full name

About Debtor 1: About Debtor 2 (Spouse On|y in a Joint Case):

 

 

 

Wn`te the name that is on your

govemment-issued picture QSMAN|S _YAM"-ET

identiication (for example, F"S‘ name Flrst name

your driver’s license or

passpon)- Middle name Middle name

5an your picture DELA CRUZ D|AZ MART|NEZ GONZALEZ
identification to your meeting La$t name Last name

with the trustee.

Sufflx (Sr., Jr., l|, |||) Suffix (Sr., Jr., ll, lll)

 

   

2. All other names you
have used in the last 8 pm name

 

 

 

 

 

 

 

4 \-».¢M., ,

 

   

First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name

 

 

3. On|y the last 4 digits of
yourSocla|Securlty XXX _XX'_iiL_S__ XXX _XX__5L__O____§_
number or federal oR oR
lndlvldua| Taxpayer
ldent|flcatlon number gxx _ XX _ ____ _ __ 9XX _ XX *
(|TlN) W
Official Form 101 Vo|untary Petition for lndividua|s Fi|ing for Bankruptcy page 1

 

Case 19-11399-ab|

Debtor 1

Doc 1

OSMAN|S DELA CRUZ D|AZ

 

First Nane

Mdde Nane

 

4. Any business names
and Employer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

_¢,»,.,~,- »:~~»-.m:».'¢ m;»,,~n,~¢.~:.,~jn»,» ;¢.»~

5. Where you live

s. Why you are choosing
this district to file for
bankruptcy

Wm,-a ~» »'.»~,»`~(~<»¢.,vay».,v,e@v,iu¢ \~~ l~,, ,\, t x i

Ofiicia| Form 101

 

Last Nane

About Debtor 1:

m l have not used any business names or E|Ns.

Entered 03/13/19 15:33:54 Page 2 of 70

Case number (ifkmwn)

 

About Debtor 2 (Spouse On|y in a Joint Case):

m l have not used any business names or Ele.

 

Business name

 

Business name

 

Business name

Mk

¢.,,¢:-;-¢,.`t»,..~¢,-._/.…,- exh ,.e,~;~. 11 »., .» ..<»,~,<t

6259 S|LVERF|ELD DR

Business name

T

U_

tf Debtor 2 lives at a different address:

 

 

 

 

Number Street

LAS VEGAS NV 89103
City State Z|P Code
CLARK
County

lf your mailing address is different from the one
above, till it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State Z|P Code

Check one:

m Over the last 180 days before filing this petition.
l have lived in this district longer than in any
other district

l;l l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Number Street

 

 

City State ZlP Code

 

County

lt Debtor 2’s ma|l|ng address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

State Z|P Code

Ciiy

Check one:

id over the last 180 days before filing this peiiiion,
l have lived in this district longer than in any
other district.

l;l l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Vo|untary Petition for |nd|vidua|s Fl|lng for Bankruptcy

 

page 2

--.-=¢:~»',¢..»M,»¢,;¢s»,.n.,,ae~.iwa,-(,..;, ~,. .» ,

 

Debtor 1

Case 19-11399-abi

OSMAN|S DELA CRUZ D|AZ

First Nsne Mdde Name

Lmt Nsne

ml the Court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who ls
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

OfFiciai Form 101

Case number (irknown)

Doc 1 Entered 03/13/19 15:33:54 Page 3 of 70

 

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing
for Bankn/ptcy (Fomi 2010)). Aiso, go to the top of page 1 and check the appropriate box.

m Chapter 7

n Chapter 11
l:l Chapter 12
El chapter 13

l:l l will pay the entire fee when l file my petition. Piease check with the clerk’s office in your

local court for more details about how you may pay. Typically, if you are paying the fee

yourseif, you may pay with cash, cashier’s check, or money order. if your attorney is

submitting your payment on your behaif, your attorney may pay with a credit card or check

with a pre-printed address.

l:l | need to pay the fee in installments if you choose this option, sign and attach the

App/ication for /ndividua/s to Pay The Filing Fee in /nsta//ments (Ofiiciai Form 103A).

m | request that my fee be waived (You may request this option only if you are iiiing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ofiiciai poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must iiii out the App/ication to Have the
Chapter 7 Filing Fee Waived (Ofiiciai Form 1038) and tile it with your petition.

m No
n Yes.

m No
n Yes.

n No.
m Yes.

 

 

 

District When
MM/ DD /YYYY
District When g
MM/ DD/YYYY
District _ When
MM/ DD /YYYY
Debtor
District When
MM/ DD /YYY`{
Debtor
Distn`ct When _
MM / DD/ YYYY
Go to line 12.

Has your landlord obtained an eviction judgment against you?

w No. Go to line 12.

Case number

Case number

Case number

Reiations hip to you

Case number, if known

Reiationship to you

Case number, it known

m Yes. Fill out lnitial Statement About an Eviction Judgment Against You (Fomi 101A) and file it as

part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy

.M<v,~»

 

 

 

Case 19-11399-abi Doc 1 Entered 03/13/19 15:33:54 Page 4 of 70

/<' -~ rr-_~.~»m-M~.ryi-i-m-~

nation oSMANis DELA cnuz DiAz Casenum,,e,(,m,

-'irst Nane Mdde Nane th Nane

 

 

Report About Any Businesses You own as a Sole Proprietor

 

12. Are you a sole proprietor Z NO_ GO to pan 4_
of any fuli- or part-time
business? n Yes, Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

aco ration, artnershi, r
LLC'rpo p p 0 Number Street

 

Name of business, it any

 

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

 

City State ZlP Code
Check the appropriate box to describe your business:
n Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
n Sing|e Asset Rea| Estate (as delined in 11 U.S.C. § 101(51B))
l:l Stockbroker (as deiined in 11 U.S.C. § 101(53A))
n Commodity Broker (as delined in 11 U.S.C. § 101(6))
n None of the above
13. Are you filing under lf you are liling under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-iiow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure ln 11 U.S.C. § 1116(1)(B).
de tor?
b _ _ w No. l am not iiling under Chapter 11.
For a delinition of small
business debtor, See l:l No. i am iiling under Chapter 11, but l am NOT a small business debtor according to the delinition in
11 U-S-C- § 101(51D)- the Bankruptcy Code.

l:l Yes. l am liiing under Chapter 11 and l am a small business debtor according to the deiinition in the
Bankruptcy Code.

m Report if You Ovvn or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any m No
property that poses or is
alleged to pose a threat l:l Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

lt immediate attention is needed, why is it needed?

 

 

 

where is the propertv?
Number Street l

 

 

city stare ziP code

Ofiicial Form 101 Vo|untary Petltion for individuals Filing for Bankruptcy page 4

 

§
§
§
§

Case 19-11399-abi

oebiori OSMAN|S DELA CFiUZ D|AZ

First Name M'dde Na'rie

Last Nilne

Doc 1 Entered 03/13/19 15:33:54 Page 5 of 70

Case number (irknown)

 

w Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Te|| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you tile for
bankruptcy. You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to i|e.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

GFEciai Form 101

About Debtor 1:

You must check one:

q l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

At'tach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

l:l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST tile a copy of the certificate and payment
plan, if any.

l:l l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my requestl and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to tile this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you H|ed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you E|e.
You must tile a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

l:l l am not required to receive a briefing about
credit counseling because of:

n lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
th rough the intemet, even after i
reasonably tried to do so.

n Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briehng about credit counseling, you must file a

motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse 0nly in a Joint Case):

You must check one:

q l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

At'tach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

l:l | received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST tile a copy of the certificate and payment
plan, if any.

l:l l certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30<iay temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the bn'ehng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to tile this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you H|ed for bankruptcy.

|fthe court is satisfied with your reasons, you must
still receive a briefing within 30 days after you E|e.
You must tile a certihcate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

l:l l am not required to receive a briefing about
credit counseling because of:

l:l lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after i
reasonably tried to do so.

l:l Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must hie a
motion for waiver of credit counseling with the court.

Vo|unwry Petition for individuals Filing for Bankruptcy page 5

 

'-;'r,i:'\-=~m-n<~,~hmr»~

ne , »,-,i».¢/i,i-,it

 

meyer

 

 

 

 

 

Case 19-11399-abi

bobtori OSMAN|S DELA CFlUZ D|AZ

First Name Mdde Nmie

Part 6: Answer These Questions for Reporting Purposes

Last Nmie

Case number (irl<nown)

Doc 1 Entered 03/13/19 15:33:54 Page 6 of 70

 

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution

committeemle _

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

El No. co to line 16b.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

n No. Go to line 160.
l;l Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

n No. l am not filing under Chapter 7. Go to line 18.

m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

mNo
l;lYes

 

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Off`lciai Form 101

m 149

El 5099
El 100199
Cl"200-999

W$o-$so.ooo
El $50,001-$100,000
Cl $100,001-$500,000

Cl $500,001-$1 million

Cl $50,000
$50,001-$100,000

El $100,001-$500,000

l;l $500,001-$1 million

Cl 1,00<)5,000

El 5,001-10,000
Cl 10,001-25,000

Cl $1,000,001-$10 million

Cl $10,000,001-$50 million
El $50,000,001-$100 million

Cl $100,000,001-$500 million

Cl $1,000,001-$10 million

Cl $10,000,001-$50 million
El $50,000,001-$100 million
Cl $100,000,001-$500 million

Cl 3500,000,001-$1 billion

Cl More than $50 billion

Cl 25,001-50,000
El 50,001-100,000
El More than 100,000

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion

El $500,000,001-$1 billion

El $1,000,000,001-$10 billion
Cl $10,000,000,001-$50 billion
El More than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

if l have chosen to file under Chapter 7, l am aware that l may proceed, if eiigible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attomey represents me and l did not pay or agree to pay someone who is not an attomey to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition,

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.SiC. §§ 152, 1341, 1519, and 3571.

X dor/\Nv\//*

X

 

Signature of Debtor 1

Executed on 03/6)8 lH/z

MM lDD /YYYY

Voluntary Petition for lndividuals Filing for Bankruptcy

Executed on

dc

Signature of Deht

Q L'r 2751 90/57

MM/DD lYYYY

 

page 6

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 7 01 70

moon osMAle DELA cth DlAz Casenumbe,(mm,

 

First Name Mdde Nane Last Na’rle

l, the attomey for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
lf you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM / DD /YYYV
Printed name
Firm name
Number Street
City State Z|P Code
Contact phone Email address
Bar number State

Oflicia| Form 101 Voluntary Petition for lndividua|s Filing for Bankruptcy page 7

 

 

 

 

 

 

_',,m.i..i l … h

Case 19-11399-ab|

Debtor 1

OSMAN|S DELA CFtUZ D|AZ

Doc 1 Entered 03/13/19 15:33:54 Page 8 01 70

Case number (;rknown)

 

First Name Mdde Name

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by
an attorney, you do not
need to file this page.

Official Form 101

 

Last Nane

The law allows you, as an individua|, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attomey.

To be successful, you must correctly Hle and handle your bankruptcy case. The rules are very
technicall and a mistake or inaction may affect your rights. For examp|e, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trusteel U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned

lf you decide to hle without an attorney, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

i:l No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that 'rf your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

i:l No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms'?
i:l No

g Yes. Name of Person AMY MlLLER _
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Ofiiciai Form 119).

By signing here, l acknowledge that | understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property ifl do not properly handle the case.

\ ' ‘

X 0 Sv\)\. pin \ X ve (5/

 

 

 

 

Signature of Debtor 1 Signature or\D%btor 2
Date 051§3[¢>01@ Date 9 O 249
MM / DD lYYYY MM / D l
Contact phone Contact phone
Cell phone Cell phone 2/ 0 ’ 0
Email address Email address
Vo|untary Petitlon for individuals Filing for Bankruptcy page 8

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 9 01 70

H Certificate Number: 12459-NV-CC-032152893

12459-NV-CC-032152893

CERTIFICATE ()F COUNSELING

1 CERTIFY that on January 14, 2019, at 2205 o'clock AM PST, Osmanis Dela
Cruz Diaz received from Abacus Credit Counseling, an agency approved pursuant
to 11 U.S.C. § 111 to provide credit counseling in the District of Nevada, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.

 

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by intemet,

Date: January 14, 2019 By: /s/Karen Drummond

Name: Karen Drummond

 

Title: Credit Counselor

* lndividuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual

 

 

 

 

   

the counseling services and a copy of the debt repayment plan, if any, developed through the
‘ credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b). |

 

 

 

 

wm»<W-»,~r,--m~zwix»»,.-_~i~i'.i,~a,»,».m:»¢o\~.i»<.-~.n“.t nom »i .:.~,

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 10 01 70

r______________ l

 

Certificate Number: 12459-NV-CC-032152894

12459-NV-CC-032152894

CERTIFICATE OF COUNSELING

l CERTIFY that on Januarv 14, 2019, at 2105 0'clock AM PST, Yamilet Martinez

Gonzalez received from Abacus Credit Counseling, an agency approved pursuant

to 11 U.S.C. § 111 to provide credit counseling in the District of Nevada, an
individual [or group] briefing that complied With the provisions of 11 U.S.C. §§
109(h) and 111.

A debt repayment plan Was not prepared lf a debt repayment plan Was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session Was conducted by intemet.

Date: Januarv 14, 2019 By: /s/Karen Drummond
Name: Karen Drummond

Title: Credit Counselor

* Individuals who wish to file a bankruptcy case under title ll of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency, See ll U.S.C. §§ 109(h) and 521(b).

 

 

______________J__J

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 11 01 70

Fi|| in this information to identify the case:

gagnon OSMANIS DELA CRUZ D|AZ

First Nsne Midde Nsne

Debtor 2 YAM|LET MARTiNEZ GONZALEZ

(Spouse if fiing) Fiist Name Middle Name

 

United States Bankruptcy Court forthe: DlSTR|CT OF NEVADA

Case number Chapter
(|f known)

 

 

Ochia| Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature iziis

Bankruptcy petition preparers as defined in 1 1 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documen\s, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the \Jnited States Code and the Federal Rules of Bankruptcy Procedure may be flned,
imprisoned or both. 11 U.S.C. § 110; 18 \J.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation A signed copy of this form must be filed with any document prepared

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the foilowing:

l whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq_);

l whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

l whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

l whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
l what tax consequences may arise because a case is filed under the Bankruptcy Code;

l whether any tax claims may be discharged;

l whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

l how to characterize the nature of your interests in property or your debts; or

l what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY M|LLER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

Ogi\'\Y~\i\/i‘ DateU$/Vg/rg'@/?

Signature of Debtor 1 acknowledging receipt of this notice MM / DD / YYYY

 

m 03/&5’/<94/€

Signature or Debtor 2 aol<n#~teoging receipt orlhis notice MM / co /YYYY

 

Otficia| Form 119 Bankruptcy Petif:ion Preparer‘s Notice, Declaration, and Signature page 1

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 12 01 70

OSMAN|S DELA CRUZ D|AZ

Frrst Name Mddle Nane Last Name

Debtor 1 Case number (irlmawn)

 

 

mardian and Signature of the Bankruptcy Potltion Preparer

Under penalty of perjury, l declare that:
l i am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

AMY MlLLEFi OWNEFi AMY TAXES N MOFiE
Printed name Titie, if any Firrn name, if it applies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

City State ZlP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:
(Check all that app/y.)

n Chapter 11 Statement of Your Current Monthiy
income (Form 1228)

n Chapter 13 Statement of Your Current Monthiy

M voluntary Petirion (Form 101)

g Statement About Your Sociai Security Numbers
(Forrn 121)

Scheduie l (Forrn 106|)
Scheduie J (Forrn 106J)

g Summary of Your Assets and Liabi|ities and

Certain Statistiwi information (Forrn 1068um)

M schedule A/e (r=orm 106A/B)
U schedule c (l=orm toec)
m Schedu|e D (Form 106D)
U schedule E/l= (Form 1065/m
M schedule c (Form 1066)
M schedule ll (r=orm 106H)

Dec|aration About an individual Debtor's
Schedu|es (Forrn 106Dec)

Staternent of Financiai Affairs (Form 107)

Statement of intention for individuals Filing
Under Chapter 7 (Form 108)

Chapter 7 Statement of Your Current
Monthiy income (Form 122A-1)

IJ EEE EIEE

Staternent of Exempti on from Presumption
of Abuse Under § 707(b)(2)
(Form 122A-1Supp)

n Chapter 7 Means Test Calcu|ation
(Form 122A-2)

El
Cl
M
El

Cl

income and Ca|cu|ation of Comrnitment Period
(Form 1220-1)

Chapter 13 Caicu|ation of Your Disposabie
income (Form 1220-2)

Appiication to Pay Filing Fee in installments
(Forrn 103A)

App|ication to Have Chapter 7 Filing Fee
Waived (Forrn 1038)

A list of names and addresses of ali creditors
( creditor or mailing matn'x)

Other

Bankruptcy petition preparers must sign and give their Sociai Secur'rty numbers. if more titan one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Sociai Secur'rty number of each preparer must be provided 11 U.S.C. § 110.

  

 

 

 

adea Y§?

Dateo, ich/y

rer or omcer, principa|, responsible Sociai Security number of person who signed MM / DD / YYVY
AMY MlLLER
Printed name

___i ~_ _`r* Date___
Signature of bankruptcy petition preparer or ofticer, principal, responsible Sociai Security number of person who signed MM l 00 l YYVY
person, or partner
Printed name
Ofticial Form 119 Bankruptcy Petition Preparer’s Notice, Deciaration, and Signature page 2

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 13 01 70
32800 (Fonn 2800) (12/15)

United States Bankruptcy Court
District Of NE§[ADA
osm/lle DELA cnuz DlAz Y YAMlLEr MAFtrlNEz coNzAL(E:z

ln re asc No.
Debtor

 

Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

l. Under 11 U.S.C. § llO(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept ............................... $200.00
Prior to the filing of this statement I have received ............................................. $ 299 QQ
Balance Due ......................................................................................................... $0.00

2. I have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTEFt 7 FOFtMS (DECLAFtAT|ON ON FOFtM 119)
and provided the following services (itemize): PREPARE CHAPTEFi 7 FOFtMS ONLY

3. The source of the compensation paid to me was:
Debtor Other( cify)
OSMANlS DELA CFtUZ D|AZ Y YAM|sEel:-i` MART|NEZ GONZALEZ paid me CaSh.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

 

 

 

6. To my knowledge no other person has prepared for compensationa document for filing in connection with
this bankruptcy case except as listed below:
NAME SOCIAL SECURITY NUMBER
W/L/ 620602539 05/08/3@/7
'\-/ Signature Sociai Security number of bankruptcy Date
petition preparer*

AMY MlLLEFi 8565 S. EASTEFiN AVE SU|TE 128_ LAS VEGASl NV 89123

Printed name and title, if any, of Address

Bankniptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Sociai Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 14 of 70

Fill in this information to identify your case:

Debtori OSMAN|S DELA CRUZ D|AZ

Fust Name M'ddle Name Last Nume

Debtorz YAM|LET MART|NEZ GONZALEZ

(Spouse, it tiling) Firsx Name Middle Name Lasx Nume

United States Bankruptcy Court for the: Dis'(riCl Oi Nevada

 

case number El Check if this is an
rif known amended filing

Official Form 1068um
Summary of Your Assets and Liabi|ities and Certain Statistical lnformation 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. |f you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

msummarize Your Assets

Your assets
Va|ue of what you own
1. Schedule A/B: Pmperty (thcial Form 106A/B)

1a. Copy line 55, Tota| real estate, from Schedule A/B __________________________________________________________________________________________________________ s ___M
ib. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... s 2!400.00

 

ic. Copy line 63, Tota| of all property on Schedule A/B .........................................................................................................

m Summarize Your Liabi|ities

s 2,400.00

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Pmperty (thcial Form 1060) 17 521 00
2a Copy the total you listed in Co|umn A1 Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ s _’__`_

3. Schedule E/F: Creditors Who Have Unsecured Claims (thcia| Form 106E/F)

0.00
3a Copy the total claims from Part 1 (priority unsecqu claims) from line 6e ot Schedule E/F ............................................ $

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....................................... + s 71’799_00

 

 

 

 

 

 

Your total liabilities $ 89’320'00

Summarize Your lncome and Expenses
4. Schedule I: Yourlncome (Ofiiciai Form 106|) 2 366 08
Copy your combined monthly income from line 12 of Schedule I .......................................................................................... s 4-
5. Schedule J.' Your Expenses (Ofiiciai Form 106J) 0 00
Copy your monthly expenses from line 22c of Schedule J .................................................................................................... $ __L

thcial Form 1068um Summary of Your Assets and Liabi|ities and Certain Statlstlcal lnformation page 1 of 2

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 15 of 70

Debtom OSMAN|S DELA CRUZ D|AZ

Case number (rmown)

 

 

Filst Nane M'dd\e Name Last Name

Answer These Questions for Administrative and Statistical Recon|s

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules
m Yes

7. What kind of debt do you have?

w Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101 (8). Fill out lines 8-99 for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Statement of your Current Monthly Income: Copy your total current monthly income from Ofncia|
Fonn 122A-1 Line ii; oR, Fonn 1223 Line 11; oR, Form 1220-1 Line 14. $ 2,838.38

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Tota| claim
From Part 4 on Schedule E/F, copy the following:

9a Domestic support obligations (Copy line Ga.) $ ___ O'OO
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $A
90. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $ O'OO
ed. student ioans. (copy line sf.) $A
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ ()_OO

priority claims. (Copy line 69.) W
9f. Deth to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) '*' $ 0.00
99. Torai. Add lines ea through er $ O-OO

 

 

 

Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistica| information page 2 of 2

 

 

 

 

Case 19-11399-ab|

Fill in this information to identify your casc:

penrod OSMAN|S DELA CRUZ D|AZ

 

First Nane Mddle Name Last Name

Debtorz YAM|LET MART|NEZ GONZALEZ

 

(Spouse, ii tiing) Firs\ Name Mddie Name Lssi Name
United States Bankruptcy Court for the: D|STRlCT OF NEVADA

Case number

 

 

 

 

Doc 1 Entered 03/13/19 15:33:54 Page 16 of 70

nan D check iftnis is an
amended filing
Ochial Form 107
Statement of Financial Affairs for lndividua|s Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information If more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, wn'te your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

'\_'{Married

Not manied

2. During the last 3 years, have you lived anywhere other than where you live now?

MNo

n Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 22

m Same as Debtor 1

Dates Debtor 2
lived there

n Same as Debtor 1

From

 

 

 

 

 

Number Street

To

 

 

City

m Same as Debtor 1

State ZlP Code
m Same as Debtor 1

From

 

Debtor 1: Dates Debtor 1

lived there
From

Number Street
To

City State ZlP Code
From

Number Street
To

 

 

City State ZlP Code

Number Street

To

 

 

City

State Z|P Code

3. Wlthin the last 8 years, did you ever live with a spouse or legal equivalent |n a community property state or territory? (Community property
states and territories include Arizona, Califomia, |daho, Louisiana, Nevada, New Mexioo, Puerto Rico, Texas, Washington, and Wisoonsin.)

No
§ Yes. Make sure you fill out Schedule H: Your Codebtors (Ofiiciai Form 106H).

W Explain the Sources of Your ll\como

Otficia| Form 107

Statement of Financia| Affairs for individuals Filing for Bankruptcy page 1

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 17 of 70

Dsnlorl OSMAN|S DELA CRUZ D|AZ

Case number (irknawn)
Firs\ Name Mdd|e Nlne Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
lt you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

i:l No
El Yes. Fill in the details

 

nmi omz "
Sources of income Gross lncome Souroes of income Gross income
Check all that apply. (before deductions and Check all that appty. (before deductions and
exclusions) exclusions)
Fr°m January 1 of current year until g Wages, commissions, $ 7 gz‘ 0% n Wages, commissions, $ O_OO
the date you filed for bankruptcy: bonuses’ ups bonuses nps
cl Operating a business cl Operatinga business
For last calendar ear: n Wages, commissions , .- cl Wages, commissions,
y bonuses, tips $ ` ‘ 10 § ~ bonuses, tips $ 450-00
(January1 to Deoember 31,2018__ __) cl Operating a business cl Operating a business
For the calendar year before that n Wages, commissions n Wages, commissions,
bonuses, tips bonuses, tips 23 276 46
s 34 701 .47 $ .
(January1 to Deoember 3112_0_17 _) cl Operating a business ___’__' cl Operating a business __',_

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Sociai Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. lt you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

UNo

El Yes. Fill in the details

 

 

 

 

 

bauer 1 Debtor 2
Sources of income Gross income from Sources of income Gross Income from
Describe below. each source Descn'be below. each 5°\"°5
(before deductions and (before deductions and
exclusions) exclusions)
From January1 of current year until
the date you filed for bankruptcy:
$
For last calendar year:
(January1 to Deoember 31 ,2018 )
YYYY
For the calendar year before that:
(January 1 to Deoember 31 ZOL )
YYYY
$

 

Ofl"lcial Form 107 Statement of Financia| Affairs for Individuals Filing for Bankruptcy page 2

 

 

 

 

Debtori OSMAN|S DELA CRUZ D|AZ

Case 19-11399-ab|

Case number (irkndwrr)

 

First Name

Mddle Nzne

Last Name

List Certain Payments you Made Bofore You Filad for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

Doc 1 Entered 03/13/19 15:33:54 Page 18 of 70

n No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts Consumer debts are defined in 11 U.S.C. § 101 (8) as
“incurred by an individual primarily for a persona|, fami|y, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425' or more?

lIl No. onto line 7.

[:l Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

g No. Go to line 7.

[:l Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

OfFlCia| Form 107

Creditor‘s Name

Datos of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

Stata ZlP Code

 

Creditor‘s Name

 

Number

Street

 

 

City

Stete ZlP Code

 

Creditor's Name

 

Number

Street

 

 

city

State ZlP Code

Statement of Financial Affairs for lndividuals Filing for Bankruptcy

Was this payment for...

i:l Mortgage

n Car

l:l credit card

n Loan repayment

i:l Suppliers or vendors

n Other

n Mortgage

n Car

l;l credit card

n Loan repayment

n Suppliers or vendors
n Other

i:l Morfgage

n Car

n Credit card

n Loan repayment

n Suppliers or vendors
n Other

Page 3

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 19 of 70

gagnon OSMAN|S DELA CRUZ D|AZ

Case number (irkrr¢mr)

 

 

First lee Niddle Na'ne Lasi Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101 . include payments for domestic support obligations,
such as child support and alimony.

MNo

n Yes. List all payments to an insider.

 

 

 

 

 

Dates of Totai amount Amount you still Reason for this payment
payment paid owe
$ $
lnslder`s Name
Number Street
City State ZlP Code
$ $

 

lnsider`s Name

 

Number Street

 

 

city stats zlP code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.

MNo

n Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
paym°'“ Fa'd °""° include creditors name
$ $
lnsider`s Name
Number Straet
City Stata ZlP Code
$ $

 

lnsider's Name

 

Number Street

 

 

City Stata ZlP Code

Ofncial Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 4

rr'-~r» rr n

 

 

Case 19-11399-ab|

Deb,0,1 OSMAN|S DELA CRUZ D|AZ

 

First Nsne Middle Nsne

Case number (irknawn)
Lasi Name

m identify Legal Act:ions, Ropossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List aii such matters including personal injury cases, small claims actions divorces collection suits, paternity adions, support or custody modifications

and Contract disputes.

MNo

Ei Yes. i=iii in the details

Case title

Nature of the me Court or agency

 

Court Name

 

 

Number Street

Case number

Case title

Doc 1 Entered 03/13/19 15:33:54 Page 20 of 70

Status ofthe ease

n Pending
m On appeal
n COncluded

 

City State ZlP Code

 

Court Name

 

Case number

 

Nu mber Straet

n Pending
m On appeal
m Conciuded

 

city state ziP code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or ievied?
Check ali that apply and fill in the details beiow.

M No. Go to line 11.

|I| Yes. i=iii in the information beiow.

Describe the property Date

 

Creditor's Name

 

Number Street

Explain what happened

m Property was repossessed .

 

n Property was foreclosed.
a Property was gamished.

 

C'“Y

state ziP 0on m Property was attached, seized, or levied.

Describe the property Date

 

Creditor`s Name

Number Street

Explain what happened

Property was repossessed.
Property was foreclosed.

 

City

OfFiCiai Form 107

Stata ZlP Code

Property was gamished.
Property was attached, seized, or levied.

UUU|:|

Statement of Financia| Affairs for individuals Filing for Bankruptcy

Va|ue of the property

Va|ue of the propert\

page 5

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 21 of 70

Debtert OSMAN|S DELA CRUZ D|AZ

Case number (if)mown)

 

 

First Nane M'ddle Nane Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

MNo

Ei Yes. Fill in the details_

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor`s Name
$
Number Street
City Sw!€ ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

g No
n Yes

w List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than 5600 per person?

MNO

Ei Yes. Fill in the details for each giit.

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Deccribe the gifts Dates you gave Va|ue
per person the gifts
$
Parson to Whom Vou Gave the Gift
$
Number Street
city state ziP code
Person‘s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Va|ue
per person the gifts
$
Parson to Whom Vou Gave the Gift
$

 

 

Nu m bar Stree!

 

city state zlP code

Person‘s relationship to you

Ofi”iciai Form 107 Statement of Financia| Afi‘airs for individuals Filing for Bankruptcy page 6

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 22 of 70

Debtort OSMAN|S DELA CRUZ D|AZ

Case number (irkntmi)
First Name Mddle Na'ne Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
m No

D Yes. Fill in the details for each gift or contribution

 

 

Gifts or contributions to charities Describe what you contributed Date you Va|ue
that total more than 3600 contributed
Charity’s Name $
$

 

 

 

Number Street

 

City State ZlP Code

m List Certain Lossos

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNo

D Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss

Date of your Vaiue of property
how the loss occurred lost

loss
include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedu/e A/B: Pmperty.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy,

n No
Ei Yes. l=ill in the detaiis.

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment

AMY MlLLER transfer was

Pelson Who Wos Peid made

8565 S EASTERN AVE FOR PREPAR|NG ALL THE FORMS FOR MY

Number street CHAPTER 7 F|L|NG 5 200.00

$

LAS VEGAS NV 89123

City Sfato ZlP Code

amy@ amytaxesnmore.com

Email or website address

 

Pelson Who Mado the Payment, ii Not ¥ou

Ofi"icia| Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 7

 

 

 

Case 19-11399-ab|

Debtor 1

F'lst Nlr\e Mddie Nane

DOC 1 Entei’ed 03/13/19 15233:54

OSMAN|S DELA CRUZ D|AZ

Case number (irknoiim)
Lasl Name

Page 23 of 70

 

Description and value of any property transferred

 

person Who Was Paid

 

Number Strset

 

 

City state

Email or website address

ZlP Code

 

Parson Who Made the Payment, if Not You

Amourrt of
payment

Date payment or
transfer was made

z 11. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

El Yes i=iii in the details

Descriptlon and value of any property transferred

 

Parson Who Was Paid

 

Number Straat

 

 

C'i\y Suate

ZlP Code

Date payment or Amount of payment
transfer was
made

$

$

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

w No
El Yes. i=ill in the details

Description and value of property
transferred

 

Parson Who Received Transfar

 

 

 

 

 

 

 

Number Streat

City Stata Z|P Code
Person's relationship to you

Parson Who Received Transfer

Number Stroet

City Stata le-" Code

Person‘s relationship to you

Offlcial Form 107

Statement of Financia| Affairs for individuals Filing for Bankruptcy

Describe any property or payments received
or debts paid in exchange

Date transfer
was made

page 8

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 24 of 70

Debtort OSMAN|S DELA CHUZ D|AZ

Case number (irknawn)
First Name M`ddle Nane Lasl Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNo

C| Yes Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

Part 8: List certain Flr\anclal Accourrts, lnstrumontc, hfo Doposlt Boxos, and Stomgo Unlts
§ 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit1
closed, sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions

MNo

l:i Yes. Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financia| institution
xxxx-__ _ _ _ El checking ___ 5
Number Stroet n Savings

n Money market

 

n Brokerage

 

City State ZlP Code n other

XXXx-___ l:l checking $

 

Name of Fir\ancia| institution

n Savings

 

Number Stroet n Mohey market

n Brokerage

 

n Other

 

city state zlP code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

m No
l:i Yes. Fill in the details

 

 

 

 

 

 

Who else had access to it? Describe the contents Doyou still
have it?
n No
Name or Financial institution mm n Yes
Number Stroet Nu"b.r sinet
city state ziP code

 

city state ziP code

Oli"lciai Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 9

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 25 of 70

gagnon OSMAN|S DELA CRUZ D|AZ

Case number (ifkmwn)
F'r§ Nsne Mddle Nsne Last Name

 

z 22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

El Yes. Fill in the dewils.

 

Who else has or had access to it? Describe the contents Do you still
have it?
a No
Nams af Ston\ge Faciiity Name cl Yes
Number Stroet Nllnbor Stroet

 

 

CityState ZlP Code

 

City State ZlP Code

m ldontlfyhoporty¥oul\loldorcontrolfor$omoono£lso

j 23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

No
El Yes. Fill in the details

Where is the property? Describe the property Va|ue

 

Owner‘s Name

 

" ` Stroot

 

Number Stmet

 

 

 

 

_ city state ziP code
city state ziP code

m leo Dot.llls About Ellvlronmonhl information

For the purpose of Part 10, the following definitions apply

l Environmental law means any federai, state, or local statute or regulation concerning poi|ution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, |and, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materiai.

l Site means any iocation, facility, or property as defined under any environmental iaw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

mNo

El Yes. Fill in the dewlls.

 

 

Govemmental unit Envimnmental iaw, if you know it Date of notice
Name of site Governmontal unit
Number Stroet Nllnbor Stroet
city state ziP cede

 

 

City Stato ZlP Code

Offlcial Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 10

 

 

 

Case 19-11399-ab|

ixwa OSMAN|S DELA CRUZ D|AZ

Doc 1 Entered 03/13/19 15:33:54 Page 26 of 70

First Name Mddle Name Las'l Name

25. Have you notified any governmental unit of any release of hazardous materia|?

MNo

Ei Yes. Fill in the details.

Govemmentai unit

 

Name of sits

Govornmsntal unit

 

Number Stn)ot

N\lnbsr Stmot

 

 

City Stats ZlP Code

City Stato ZlP Code

Environmentai iaw, if you know it

Case number (irkm:wn)

 

Date of notice

26. Have you been a party in anyjudicia| or administrative proceeding under any environmental law? include settlements and orders.

mNo

El Yes. Fill in the details

Case title

 

 

Case number

c°“"' °' agency Nature of the case Stat"s °f the
case

Court Nnno n Pendlng
n On appeal

Numb‘r s‘mn n Conciuded

City Stato ZlP Code

mm llotalls About ¥our luslnoss or Connoctions to Any Buslnoso

 

27. \Mthin 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)

n A partner in a partnership

n An officer, di rector, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part 12.
n Yes. Check all that apply above and fill in the details below for each business.

 

Business Name

 

Number Strsst

 

 

City Stato ZlF Code

 

Businoss Name

 

Number Stroet

 

 

city state zlP code

Ohicial Form 107

Describe the nature of the business

Name of accountant or bookkeeper

Describe the nature of the business

Name of accountant or bookkeeper

Employer identification number
Do not include Sociai Security number or lTlN.

ElN: -

Dates business existed

From To

Employer identification number
Do not include Sociai Security number or lTlN.

ElN: -

Dates business existed

F rom To

Statement of Financia| Affairs for individuals Filing for Bankruptcy page 11

 

W….w ._.,‘\.,,.a.,,

Case 19-11399-ab|

OSMAN|S DELA CRUZ D|AZ

 

 

 

 

 

Debtor 1
First Nsne Mddie Nane Lasl Name
Describe the nature of the business
Businoss Name
N\lnbor Street
Name of accountant or bookkeeper
City Stats ZlP Cods

Doc 1 Entered 03/13/19 15:33:54 Page 27 of 70

Case number (irknmn)

Employer identification number
Do not include Sociai Security number or lTlN.

ElN: -

Dates business existed

From To

f 28. \Mthin 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial

institutions, creditors, or other parties.

MNo

El Yes. Fill in the details belew.

Date issued

 

Name Mllll l no l vYYY

 

N um bar Stmt

 

 

city state zched.

m»~»-»-'»w

f i have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341,1519, and 3571.

X O<;~\m\/l`

Signature of Debtor 1

pate OS/UI§/JO/@

 

x All l§r
Signature of]D{btor 2

m 05/0 5/9@/€

Did you attach additional pages to Vour Statement of Financial Affairs for Individuals Filing for Bankruptcy (Ofiiciai Form 107)?

g No
cl Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

n No
q Yes. Name of person AMY M“-LER

. At'iach the Bankmptcy Petition Preparer's Notice,

 

Off`lcial Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Declaration, and Signature (Offlcial Form 119).

page 12

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 28 of 70

Fill m this information to identify your case and this filing:

Deb,m osilele DELA cRuz DlAz

Filst Nsne Middle Name Lasi Name

Deb,o,z vAlvllLET MARTlNEz GONZALEZ

 

 

(Spouse. ii fiing) First Name Middle Name Last Name
United States Bankruptcy Court for the'. District of Nevada

Case number

 

El check if this is an
amended Hiing

 

 

Officiai Form 106A/B
Schedule A/B: Property wis

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible iftwo married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Part 1: Describe Each Residence, Buiiding, Land, or Other Reai Estato You Own or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

ii No. co to Part 2.
Ci Yes. Where is the property/z

what is the prope' ky ' Check all that app|y' Do not deduct secured claims or exemptions. Pui

n Singie-famiiy home the amount of any secured claims on Schedule D:
1.1. Creditols Who Have Claims Seculed by Pmperty.

El l er ult' ‘ ' '
Street address, if availabie, or other description Dup ex m |_umt bu||dmg

 

 

 

 

n C°nd°minium °' °°°pemtive Current value of the Current value of the
n Manufactured or mobile home entire property? portion you own?
n Land $ $
n investment property
_ n Timesha,e Describe the nature of your ownership
C'ty S‘a‘e Z'p C°de n Other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

a Debtor 1 only

County n Debtor 2 only

n Debtor 1 and Debtor 2 only n Ch°°_k if thi§ ls community pr°pe"y
(see lnstructlons)

 

 

n At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

what is the pr°pe y ` Check all that app'y' Do not deduct secured claims or exemptions Put
n Singie-family home the amount of any secured claims on Schedule D:

 

 

 

 

1'2_ n Dup|ex or muni_unit building Creditols Who Have Claims Seculed by Property.
Street address, if availab|e, or other description 1 1 _
n Cond°m"\lum °r cOOF>€rz-itlve Current value of the Current value of the
n Manufactured or mobile home entire property? portion you own?
n Land 3 3
n investment property
n Timeshare Describe the nature of your ownership
City State ZlP Code interest (such as fee simple, tenancy by
n Othe' the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
n Debtor1 only
n Debtor 2 only

n Debtor1 and Debtor 2 only n Check if this is °°mmunity prope,¢y
n At least one of the debtors and another (See i"S‘NCUOnS)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Ofiiciai Form 106A/B Schedule AIB: Froperty page 1

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 29 of 70

ixwa OSMAN|S DELA CRUZ DlAZ

Case number (irkmwn)

 

 

 

 

 

 

 

 

 

 

 

First Nsne Mddle Name Last Name
What is the Pr°P¢’»'ty'-7 Check all that aDD|y' Do not deduct secured claims or exemptions Put
n Sing|e_fami|y home the amount of any secured claims on Schedule D:
1-3- _ _ Cmditors Who Have Claims Seculad by Pmpelty.
Street address, it availab|e, or other description n Duplex or mulli-unit building
[:| condominium or cooperative Current value of the Current value of the
ti rope ? ' ?
n Manufactured or mobile home en re p ny pom°n you own
l:i Land $ $
n investment property
City State z|P Code n T- h Describe the nature of your ownership
n |mes are interest (such as fee simple, tenancy by
Othe' the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Co n Debtor 1 only
unty n Debtor 2 only
n Debtor 1 and Debtor 2 only n Chec_k if thi_$ is °°mm“"i*y property
n At least one of the debtors and another (see mstmct'°ns)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ O_OO
you have attached for Part 1. Write that number here. ...................................................................................... *) '

 

 

 

m Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

n No
g Yes
3_1_ Make: TOYOTA Who has an interest in the property? Check one. 00 not deduct secured claims or exemp,jons_ pui
the amount of any secured claims on Schedule D:
MOde|: COROLLA a Debtor 1 only Creditors Who Have Claims Secured by Property.
2016 n Debtor 2 only
Yea": _ n Debtor 1 and Debtor 2 only Current value of the Current value of the
~ - . entire r ? rtion ou own?
Appr°X'mate m‘|eage~ M~ n At least one of the debtors and another p operty po y

Other information'.

 

 

 

 

0.00 0.00
ij Check if this is community property (see $ $
instmctions)
if you own or have more than one, describe here;
3_2_ Make: who has an interest in the property? Check °ne- Do not deduct secured claims or exemptions Pul
n Debt 1 l the amount of any secured claims on Schedule D.'
MOdeii or on y Creditors Who Have Claims Secured by Property.

n Debtor 2 only

 

Yearf n Debtor 1 and Debtor 2 only Cutri'rent value o; the Cu;ent value of ;he
Appr°Ximate mileage ____ n At least one of the debtors and another en re property l po on you own '
Other infonnation:

W"W"""…W'"i if f dmi n Check if this is community property (see $ $

l instmctions)

i

 

Ofiicial Form 106A/B Schedule Ale Property page 2

 

§
Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 30 of 70 §

Debtor1 OSMAN|S DELA CRUZ D|AZ §

Case number (lrl<nown)
F'lst Nane M'ddle Name Last Name

 

 

3_3_ Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

3_4_ Make:
Model:
Year:
Approximate mileage:

Other infonnation:

 

 

Who has an interest in the property? Check one.

n Debtor1 only

Ei Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

[:l Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Ei Debtor1 only

iIi Debtor 2 only

Ei Debtor 1 and Debtor 2 only

[:l At least one of the debtors and another

n Check if this is community property (see
instructions)

Do not dedud secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Pmperty.

Current value of the Current value of the
entire property? portion you own?

Do not dedud secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secuer by Pmpeny.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

ENo

[:l Yes

4_1_ Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here;

4_2_ Make:
Model:
Year:

Other information;

 

 

 

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

[:l Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor 1 only

n Debtor 2 only

iIi Debtor1 and Debtor 2 only

n At least one of the debtors and another

Do not dedud secured claims or exemptions Pul
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

Do not dedud secured claims or exemptions Pul
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Propeny.

Current value of the Current value of the
entire property? portion you own?

 

l
[:l Check if this is community property (see 5 $
:' instructions)
l
5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages 0_(){)
you have attached for Part 2. Write that number here ..... .................................... ')

OfT'icial Form 106A/B

 

Schedule AIB: Property

page 3

 

, ,, wmw,.,,,,.v,,.`»,l.»n., ..

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 31 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

Case number (irlmown)

 

 

First Nsne Mddle Name Last Name

Part 3: Describe Your Personal and Household items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances fumiture, linens, china, kitchenware

a No
m Yes. Describe........, FURN|TURE AND KlTCHENWARE

7. Electronics

Examples.' Teievisions and radios; audio, video, stereo, and digital equipment computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

ElNo ,.,.,..,,,,_,_ _.
m Yes. Describe..........§ TELEV|S|ON AND CELLULAR PHONE

8. Collectibles of value

Examples: Antiques and iigurines; paintings, prints, or other arlwork; books, pictures, or other art objects;
stamp, coin, or baseball card coilections; other collections memorabilia, collectibles
m No

a Yes. Describe ..........

9. Equipment for sports and hobbies

Examples.' Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry too|s; musical instruments

m No
a Yes. Describe ..........

10. Firearms
Examples.' Pisto|s, rities, shotguns, ammunition, and related equipment

m No
a Yes. Describe ..........

11. C|othes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

a No ,
m Yes. Describe .......... EVERYDAY CLOTHES

12. Jeweiry

Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirioom jewelry, watches, gems,
gold, silver

a No n n
2 Yes. Describe ........... EVERYDAYVJEWELRVV

13. Non-fann animals
Examples.' Dogs, cats, birds, horses

m No
a Yes. Describe ...........

14. Any other personal and household items you did not already |ist, including any health aids you did not list

m No
a Yes. Give specific

information .............. 7

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Parr 3. write mar number here .................................................................................................................................................... -)

Ofiiciai Form 106A/B Schedule AIB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

$ 1,800.00

‘ $ 300.00

_ $ 200.00

y $ 100.00

 

 

$ HQU_@O

 

 

page 4

 

 

,,m

Case 19-11399-ab|

Debtor1 OSMAN|S DELA CRUZ D|AZ

 

First Nane

Middle Name Last Name

w Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the foilowing?

 

Case number (sknown)

Doc 1 Entered 03/13/19 15:33:54 Page 32 of 70

Current value of the
portion you own?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do not deduct secured claims
or exemptions
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
m No
a Yes """"""""""""""""" Cash ........................ $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.
a No
m Yes ..................... institution name:
17_1_ checking account BANK OF AMER|CA (OSMAN|S) $ 0.00
17_2_ checking account BANK OF AMER|CA (YAN||LET) $ 0.00
17.3. Savings account BANK OF AMER|CA (OSMAN|S) 5 0.00
17.4. Savings account 5
17.5. Certiflcates of deposit 5
17.6. Other financial account $
17.7. Other inancial account 5
17.8. Other financial account: 5
17.9. Other Hnancial account 5
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage tinns, money market accounts
m No
a Yes ................. institution or issuer names
$
19. Non-pub|ic|y traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
m No Name of entity: % of ownership:
a Yes. Give specific O°/o %
information about
them ....... O% %
0% %
Ofticial Form 106A/B Schedule Ale Property page 5

,,, won l »~ ., a.

 

 

 

 

Case 19-11399-ab|

Debtor1 OSMAN|S DELA CRUZ D|AZ

Doc 1 Entered 03/13/19 15:33:54 Page 33 of 70

Case number (rlmwn)

 

Fitst Nm\e Mddie Name Last Name

 

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instmments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotiable instmments are those you cannot transfer to someone by signing or delivering them.

ENo

i:l ¥es. Give speciHc
information about

issuer name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them ....................... $
$
$
21. Retirement or pension accounts
Examples: interests in iRA, ER|SA, Keogh, 401 (k), 403(b), thrift savings accou nts, or other pension or profit-sharing plans
m No
C| ves. List each
account separateiy. Type of account institution name:
401 (k) or similar pian: $
Pension pian: $
lRA~ $
Retirement account $
Keogh: $
Addiiionai accounts $
Additionai account $
22. Security deposits and prepayments
Vour share of ali unused deposits you have made so that you may continue seNice or use from a company
Examples: Agreements with |andiords, prepaid rent, public utilities (e|ectric, gas, water), telecommunications
oompanies, or others
m No
n ¥es .......................... institution name or individuai:
Electric: $
Gas: $
Heating oii: $
Security deposit on rental unit $
Prepaid rent $
Te|ephone: $
Waten $
Rented fumiture: $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
n Ves .......................... issuer name and description:
$
$

 

Ofiicia| Form 106A/B

Schedule AIB: Property

page 6

`. (, WW,..W /n.,,,c,`. `

w ,,,, ,.J, .~,.~.W.. ~<.`..` .. (.,',,i.»`,., c

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 34 of 70

Debto,1 OSMAN|S DELA CRUZ D|AZ

Case number (iliv»awn)

 

 

First Nane Mddle Name Lasi Name

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No

n yes """""""""""""""""""" institution name and description. Separateiy file the records of any interesis,11 U_S_C_ § 521 (c);

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed ln line 1), and rights or powers
exercisable for your benefit

mNo

n Yes. Give speciiic ;
information about them.... : v $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: intemet domain names, websites, proceeds frorn royalties and licensing agreements

mNo

n Yes. Give specific l
infom\ation about them.... z $

27. Licenses, franchises, and other general intangibles
Examples: Bui|ding permits, exclusive |ioenses, cooperative association holdings, liquor |icenses, professional licenses

mNo

n Yes. Give specific
information about them.... ' $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
m No

n Yes. Give specific information
about them, including whether 5
you already filed the returns ; State:
and the tax years. .......................

Federa|:
Loca|:

29. Family support
Examples: Past due or lump sum aiimony, spousal support, child support, maintenance, divorce settlement property settlement

mNo

n Yes. Give specific information .............. '

Aiimony: $
y Maintenanoe: $
Support $
Divorce settlement $
’ Property settlement $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Sociai Security benefits; unpaid loans you made to someone else
m No y
n Yes. Give specific information ...............

Officiai Form 106A/B Schedule AIB: Property page 7

,.,,\,.W .",~W,.-Me'.~

t i. ,..., ~,.,'.¢.w,,.. ,....m ,

9
,
z
;.
§
;,
§
z

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 35 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

Filst Nsne M'ddle Name Last Name

Case number (ria»own)

 

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

mNo

n Yes. Name the insurance company

_ _ _ Company name: Beneiciary: Surrender or refund value:
of each policy and list rts value.

$

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance poiicy, or are currently entitled to receive
property because someone has died.

m No v v
n Yes. Give specific information .............. '

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Aocidents, employment disputes, insurance claims, or rights to sue

m No
n Yes. Describe each claim. .................... '

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

m No
n Yes. Describe each ciaim. ....................

35.Any financial assets you did not already list

m No
n Yes. Give specific information ............ s

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. write that number here -) s O-OO

 

 

 

 

m Describe Any Business-Related Froperty You Own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go to Part 6.
n Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38. Accounts receivable or commissions you already earned

i:l No
i:l Yes. Describe.......~

39. Office equipment, fumishings, and supplies
Examples: Business-re|ated computeis, software, modems, pnnteis, copieis, fax machines, rugs, telephones, desks, chaiis, electronic devices

i:l Yes. Describe ....... $

Ofiiciai Form 106A/B Schedule AIB: Property page 8

.»,~W»,

W. va W..\»,,»r.,`v» -,

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 36 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

Case number (rimown)
F'lst Nune Middle Name Lasi Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

n No
C| ves. Describe _______

 

 

 

 

 

 

 

 

 

 

1$
41, inventory
n No
n Ves. Describe ....... $
42, interests in partnerships orjoint ventures
n No
n Ves' Describe"""' Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing iists, or other compilations
n No
a Ves. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?
l:l No b
i:l Ves. Describe ........ y
' $
44. Any business-related property you did not already list
n No
n Ves. Give specific $
infomiation
$
$
$
$
$
45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $

for Part 5. Write that number here ........................................................................................ ')

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You 0vim or Have an interest ln.
if you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
M No. soto Part 7.
i:l Ves. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised nsh

n No
i:l Ves ..........................

Ofiiciai Form 106A/B Schedule Ale Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 9

 

 

 

 

 

,w»-'~. _.…~

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 37 of 70

Debtor1 OSMAN|S DELA CRUZ DiAZ

Case number (»rimewn)

 

 

First Name Mddle Name Last Name

48. Crops-either growing or harvested

DNo

n Yes. Give specific
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

n No
n Yes ..........................

50. Farm and fishing supplies, chemicals, and feed

n No
DYes ..........................

51.Any farm- and commercial fishing-related property you did not already list
n No

n Yes. Give specific
information. ............ ~ 5

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Fart 6. Write that number here .................... 9

 

 

 

Describe All Property You Own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

mNo

n Yes. Give specific
infonnation. ............

 

 

54. Add the dollar value of all of your entries from part 7. Write that number here ................................................................. 9 5

 

List the Totals of Each Part of this Form

 

55.Fart1: Total real estate, line 2 ......
56. Part 2: Total vehicles, line 5 $ 0'00
57. Part 3: Total personal and household items, line 15 $ 1’400`00
58. Part 4: Total financial assets, line 36 $ 0’00
59. part 5: Total business-related property, line 45 $ 0`00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00

61. Part 7: Total other property not iisted, line 54 + 5 O-OO

62. Total personal property. Add lines 56 through 61 . .................... $ 1400'00 Copy personal property total 9 + $

0.00

1,400.00

 

63. Total of all property on Schedule AIB. Add line 55 + line 62 .......................................................................................... $

 

1400.00

 

Ofiiciai Form 106A/B Schedule AIB: Property

page 10

 

 

 

 

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 38 of 70

Fiii in this information to identify your case;

Deb,m osiviANis DELA cnuz DiAz

First Name Middle Nane

Deb,orz YAiviiLET iviAnTiNEz GONZALEZ

 

(Spouse, f filing) Firsi Name Middle Name

United States Bankruptq/ Court for the: District Oi Nevada

 

C|';a:e number a Check if this iS an
( "°`”") amended filing

 

 

Officiai Form 106C
Schedule C: The Property You Claim as Exempt ome

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct inforination.
Using the property you listed on Schedule A/B: Property (Ofiiciai Form 106A/B) as your souroe, list the property that you claim as exempt. if more

space is needed, fill out and attach to this page as many copies of Pan‘ 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exemptl you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Altematively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amountl your exemption
would be limited to the applicable statutory amount

m identify the Property You Claim as Exempt
1. Which set of exemptions are you ciaiming? Check one only, even if your spouse is filing with you.

M You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
m You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exemptl fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
B ` f .
d;':c,ipuon; Mle_____ $ 0.00 ij 5 Nzey. l;gvi Stat. AnnMo,
Line from m 100% of fair market value, up to § 'O ( )(p)
Schedule A/B_- 3-1 any applicable statutory limit
§:se¢:ripiion; h h l it m $ 1,800.00 i] $ Nev. Rev. Stat. Ann.
Line from 6 m 100% Of fair market value, up to §21~090(1)(b)
Schedule A/B_' any applicable statutory limit
:§§;,iption. M__ s 300.00 i;i $ Nev. nev. Stat. Ann.
Line from m 100% of fair market value, up to §21 -090(1)(b)
Schedule A/B.' Z any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed ori or after the date of adjustment.)

M No

n Yes. Did you acquire the property covered by the exemption within 1,215 days before you hied this case?
n No
n Yes

Officiai Form 106C Schedule C: The Property You Clalm as Exempt page 1 of g

 

 

 

§

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 39 of 70
oewa osMAle DELA cRuz DlAz ease numbemm)
First Nane Mddie Name Las! Name
m Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief . Nev. Rev. Stat. Ann.
description: clothm $ 200-00 n $ §21 090(1)(b)
Line from 1 1 q 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief ' Nev. Rev. Stat. Ann.
description: JeW-elm__-_ $ 100-00 n $ §21 090(1)(3)
Line from a 100% of fair market value, up to '
Schedule A/B.' 12 any applicable statutory limit
Brief
description: _ $__ n $
Line from D 100% of fair market value, up to
Schedule A/B,~ __ any applicable statutory limit §
Brief
description: _ $ n $
Line from n 100% of fair market value, up to
Schedule AAB; any applicable statutory limit
Brief
description: _ $ n $
Line from n 100% of fair market value, up to
Schedule A/B: __ any applicable statutory limit
Brief
description: _ $ n $
Line from a 100% of fair market value, up to
Schedule A/B_- ___ any applicable statutory limit §
Brief
description: _ $ a $
Line from n 100% of fair market value, up to
Schedule AAB_- any applicable statutory limit
Brief
description: _ $ n $
Line from n 100% of fair market value, up to
Schedule A/B.l _ any applicable statutory limit
Brief
description: _ $ n $
Line from n 100% of fair market value, up to
Schedule ,¢\/B.l _ any applicable statutory limit
Brief
description: _ $ n $
Line from E| 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief
description: _ $ a $
Line from a 100% of fair market value, up to
Schedu/e A/B_- ___ any applicable statutory limit f
Brief
description: _ $ a $
Line from n 100% of fair market value, up to
Schedule A/B,- _'*'_ any applicable statutory limit
omcial Form 106C schedule c: The Property Yeu claim as Exempt page 2_ er §

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 40 of 70

Fill in this information to identify your case:

»~».w».».r»~» rm~r».r~mv.~»~..»e-mw-

Debtor1 OSMAN|S DELA CRUZ D|AZ

First Nm\e M'dde wine Last Name

Deb,o,z YAMll_ET MAnTlNEz GONZALEZ

 

 

(Spouse, iffling) F'lst Nsne Mdde Name LastName

United States Bankruptcy Court for the: District Of Nevada

§
§
c
t

Case number _ _ _
ilikrrewn) cl Check lf this ls an

amended filing

 

 

 

Ochial Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/1s

Be as complete and accurate as possib|e. iftwo married people are filing together, both are equally responsible for supplying correct
lnformation. if more space is needed, copy the Additiona| Page, till it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (lf known).

 

 

 

:.,,.,~,,,W,.m.~.." ..~r. , 1

1. Do any creditors have claims secured by your property?
l:l No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

m List All secured claims
Coiumn A Cqumn B Cqumn C

2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately mount of claim value dodmral unmund
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. D° not deduct me that sum this portion

 

 

 

 

As much as possib|e, list the claims in alphabetical order according to the creditors name. value dm||de,.a|_ chim if any
TOYOTA MOTOR CRED|T Describe the property that secures the c|a|m: $ 17’521'00 $ $
Creditor`s Name l .
5005 N RIVER BLVD NE l TOYOTA COROLLA
Number Street l

 

 

As of the date you fi|e, the claim |s: Check all that apply.

n Contingent
CEDAR RAPlDS lA 52411 E| unliquidated

 

 

crly stare zlP code g Dispmed
Who owes the debt? Check one. Nature of lien. Check all that apply.
q Debtor 1 0an g An agreement you made (such as mortgage or secured
cl Debtor 2 only Car loan)
n Demor 1 and Debtor 2 only cl Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another cl Judgmem lien from a lawsuit

n Other (including a right to offset)
l;l Check ifth|s claim relates to a

conmunity debt
M(ir)rate debt was incurred

7 Lastme digits of account number _H_
l 2.2

Describe the property that secures the c|a|m: $ $ $

 

 

 

 

 

 

 

Cred itofs Name
Number street ‘ _ r_ , r_ nw _ j vi iriwiw iwirm,r _r_n _, l
As of the date you f||e, the claim |s: Check all that app|y.
n Contingent
El unliquidated
City State ZlP Code n Dispu‘ed
Who owes the debt? Check One. Nature of lien. Check all that apply.
n Debtor ‘l On|y n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
n Deb‘or 1 and Debtor 2 only n Statutory lien (such as tax lien, mechanic’s lien)
n At least one of the debtors and another n Judgme"t lien from a lawsuit

Ci Other (including a right to offsei)
i;l Check ifthis claim relates to a
conmunity debt

.Pa§‘i 9‘;'3* !§ii',!?ii!!§‘iw,.,` H?¥_f.§i§:'§§ ‘.?f._‘i‘F’??EP'F."_‘{'F‘i??F_.

Add the dollar value of your entries in Co|umn A on this page. Write that number here: EM |

Offlcia| Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2_

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 41 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

First Nsne Middle Name Last Name

m List others to Be Notifiod for a Debt That You Already Listed

Case number (irlr»ewrr)

 

Use this page only if you have others to be notitied about your bankruptcy for a debt that you already listed in Part 1. For examp|e, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Simi|ariy, it

you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

|:l On which line in Part 1 did you enter the creditor’?

 

Name Last 4 digits of account number _ _

 

Number Street

 

 

 

 

 

 

 

 

 

City State ZlP Code 5
|:] On which line in Part 1 did you enter the creditor’? §
Name Last 4 digits of account number _ _ _ _ t
Number Street
city stale ziP code
|:] On which line in Part 1 did you enter the creditor’?
Name Last 4 digits of account number _

 

Number Street

 

 

City State ZlP Code

|:] On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number _

 

Number Street

 

 

city slate zlP code

|:] On which line in Part 1 did you enter the creditor’?

 

Name Last 4 digits of account number ___

 

Number Street

 

 

City State ZlP Code

 

|:l On which line in Part 1 did you enter the creditor’?

 

Name Last 4 digits of account number_

 

Number Street

 

 

 

city slate zlP cede

omcial Form 1060 Pari 2 of schedule n: creditors wire Have claims secured by Property page 2_ of 2_

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 42 of 70

Fill in this information to identify your Case:

OSMAN|S DELA CFtUZ D|AZ

First Name Middle Name

Demorz YAM|LET MART|NEZ GONZALEZ

(Spouse if filing) am Name Middle Name

Debtor 1

 

 

Laa Name

United States Bankruptcy Court for the: District Of Nevada
El check iiinis is an

 

 

 

 

C(¥:::o;nu)mber amended filing
Officia| Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims wis

 

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Ofiiciai Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Ofiiciai Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D.' Creditors Who Have Claims Secured by Property. if more space is

 

 

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PR|°R|TY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
m No. Go to Part 2.
n Yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts As much as possible, list the claims in alphabetical order according to the creditor’s name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Total claim Priorlty Nonpriority
amount amount
Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
city slate zlP cede n C°"”"g°m
_ El unliquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only
n Debtor 2 Only Type cf PRloerY unsecured claim:
g Debtor 1 and Debtor 2 only n Domestic support obligations
At least one of the debtors and another l:l Taxes and certain other debts you owe the govemrnent
n check d th's clalm ls for a community debt l:l Claims for death or personal injury while you were
is the claim subject to offset? '"t°x'ca‘°d
l:l No n Other. Specify
_i3Yi>S_y .. ,, i. . 1 , ,
lil Last 4 digits of account number _ _ ____ _ $ $ $

 

Priority Creditor's Name

 

 

 

 

When was the debt incurred?

Number Street
As of the date you tile, the claim is: Check all that apply.
l:l Contingent

city sure zip code ill unliquidated

Who incurred the debt? Check one. n Dispu‘°d

l:l Debtor1 only

n Debtor2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

Type of PR|OR|TY unsecured claim:

l:l Domestic support obligations

n Taxes and certain other debts you owe the government
n Claims for death or personal injury while you were

intoxicated
is the claim subject to offset? n Other. Specify
n No
l:l Yes

Ofi"lcial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

page 1 of h

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 43 of 70
oaiiiori OSMAN|S DELA CRuz DlAz

First Nsne Mddle Name Last Name

Your PRioRiTY unsecured claims - continuation Page

Case number (irioiawrr)

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority

 

 

 

 

 

 

 

 

 

 

 

amount amount
Last 4 digits of account number _ __ $ $ $
Pn'ority Creditor`s Name _ _
When was the debt incurred?
Number Street
As of the date you file, the claim ls: Check all that app|y.
a Contingent
cry siaia ziP code El unliquidated
n Disputed
Who incurred the debt? Check one.
El Debtor1 only Type of PR|OR|TY unsecured claim:
El com 2 l
or on y n Domestic support obligations
n Debtor 1 and Debtor 2 only a .
a At lead one of the debtors and another Taxes and certain other debts you owe the government
n Claims for death or personal injury while you were
El check innis claim is for a community debt ’"‘°"'°a‘°°
n Other. Specify
ls the claim subject to offset?
n No
n Yes
Last 4 digits of account number _ _ _ _ $ $ s
Pn'or'ity Creditor`s Name
When was the debt incurred?
Number Street
As of the date you file, the c|a|m is: Check all that app|y.
n Contingent
ciy siaia ziP code El uniiquidaied

` El cispuied

Who incurred the debt? Check one.

El oouior 1 oniy Type of PRloRlTY unsecured claim:
n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were

U UUU

 

 

 

 

 

ij Check if this claim is for a community debt im°xi°ated
Other. Specity
ls the claim subject to offset?
n No
|:I,_‘;,'X€a .u, n .. m s l .
Last 4 digits of account number _ _ __ _ s $ $
Priority Creditor`s Name
When was the debt incurred?
Number Straet
As of the date you file, the claim |s: Check all that apply.
n Contingent
ciiy slate ziP code El unliquidated

El cispuied
Who incurred the debt? Check one.

El Debtor1 only Type of PR|OR|TY unsecured claim:
El Debtor 2 only

 

n Domestic support obligations

n Debtor 1 and Debtor2 only .

a f n Taxes and certain other debts you owe the government

At least one o the debtors and another n Claims for death or personal injury while you were

ij Check ifthis claim is fora community debt 'm°X'cated ` ” ' ' "" ” " `
n Other. Specify

ls the claim subject to offset?

n No

n Yes

Oii`icial Form 106E/F Schedule EIF: Creditors Who Have Unsecured Claims pagQ__ of 13

 

 

 

…. .,, ,.,.¢ ...

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 44 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

 

First Nane Mdole Name Last Name

List All of Your NONPR|OR|T¥ Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (i'¢io»cwri)

m No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lt a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim |isted, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims till out the Continuation Page of Part 2.

AMERicAN EXPRESS

 

Nonpriority Creditor`s Name

PO BOX 981537

 

Number Stroet

EL PASO, TX 79998

 

City State ZlP Code

Who incurred the debt? Check one.

w Debtor 1 only

a Debtor 2 only

Cl chior 1 and chior 2 only

a At least one of the debtors and another

a Check it this claim is ior a community debt
ls the claim subject to offset?

w No
a Yes

AMEnlCAN Flnsr FlNANcE

 

Nonpriority Creditor`s Name

3515 N R|DGE RD #200

 

 

Number Stroet
W|CH|TA, KS 67205
City State ZlP Code

Who incurred the debt? Check one.

w Debtor 1 only

a Debtor 2 only

Cl chior 1 and chior 2 only

a At least one of the debtors and another

El check innis claim is rcr a community dcvi

ls the claim subject to oHset?

w No
a Yes

E| C|T|CARDS

 

Nonpiiority Creditor`s Name

POB 6241

 

Number Street

 

S|OUX FALLS, SD 57117
ciiy Slaic ziP code
Who incurred the debt? Check one.

q Debtor 1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one ot the debtors and another

El check innis claim is rcr a community debt
ls the claim subject to oHset?

q No
a Yes

Ofi"rcial Form 106E/F

Schedule EIF: Creditors Who Have Unsecured Claims

Total claim
Last 4 digits ot account number _ _ _ _ $ 885'00
When was the debt incurred? 07/30/2017

As of the date you tile, the claim is: Check all that apply.

a Contingent
Cl unliquidated
Cl Dispuied

Type of NONPR|ORITY unsecured claim:

a Student loans

a Obligations arising out cl a separation agreement or divorce
that you did not report as priority claims

a Deth to pension or profit-sharing plans, and other similar debts

d oiher_apeciry CREDlT cAnD

 

Lasl.iai§ic°ra`cca.m numoci'; ; ; § ' $ " 3,'1;">0.0'07
when was inc dahl incurrcd? 08/24/2017

As of the date you ti|e, the claim is: Check all that apply.

a Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

d Other. Specify |NSTALLMENT

 

Last 4 digits ofaccount number _ ___ _ _ 995_00
When was the debt incurred? 08/1 5/2017 _“__`

€h

As of the date you ti|e, the claim is: Check all that apply.

a Contingent
El unliquidated
El Dispuled

Type of NONPR|ORITY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

U oihcr. specify CRED|T CARD

page3_ of g

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 45 of 70

Debtor1 osilele DELA cth DlAz

 

First Nsne Middle Name Last Name

Case number (iriviowri)

mYour NQNFRICRlTY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

CURACAO

 

Nonpriority Creditor's Name

1605 W OLYMP|C BLVD

 

Nu mber Street

LOS ANGELES, CA 90015

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

0 Debtor 2 only

C| Debtor1 and Debtor 2 only

n At least one of the debtors and another

D check ii this claim is for a community debt

ls the claim subject to offset?

mr No
n Yes

 

D|SCOVER

 

Ncnpriority Creditor's Name

PO BOX 15316

 

Number Street

 

W|LM|NGTON, DE 19850

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

C| Debtor1 and Debtor 2 only

n At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

DUVERA

 

Nonpriority Creditor’s Name

1910 PALOMAR PO|NT WAY STE 101

 

Number Stieet

CARLS BAD, CA 92008

 

city state zlP code

Who incu'red the debt? Check one.

a Debtor 1 only

n Debtor 2 only

C| Debtor1 and Debtor 2 only

m At least one of the debtors and another

Ci check iithis claim is for a community debt
ls the claim subject to offset?

w No
n Yes

Oli`lcial Form 106E/F

Last 4 digits of account number __

When was the debt incurred? 08/16/2017

As of the date you f`i|e, the claim is: Check all that apply.

n Contingent
Cl unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debfs to pension or profit-sharing plans, and other similar debts

q Other. Specify |NSTALLMENT

Last 4 digits of account number ___

when was the debt incurred? 06/17/2015

As of the date you f`ile, the claim is: Check all that apply.

n Contingent
C| unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debfs to pension or profit-sharing plans, and other similar debts

vi oiher.speaiy CREDlT ONE

Last 4 digits of account number __

when was the debt incurred') 08/24/2017

As of the date you f`ile, the claim is: Check all that apply.

n Contingent
C| unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debfs to pension or profit-sharing plans, and other similar debts

w other. specify |NSTALLMENT

Schedule EIF: Creditors Who Have Unsecured Claims

Total claim

$ 1,775.00

$ 1 980.00

 

 

page4_ of \H

 

 

l
i
§
§

 

Case 19-11399-ab|
newa OSMAle DELA CRuz DlAz

Case number (i'riviown)

 

Fist Nlne Mddle Name

Last Name

Your N°NFR|°R|TY Unsecured Claims - Continuation Fage

Doc 1 Entered 03/13/19 15:33:54 Page 46 of 70

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

4 7
FlRST PREM|ER BANK

Last 4 digits of account number _

 

 

 

Non riority Creditoi*s Name
38')20 N LOU|SE AVE When was the debt incurred? 09/08/2017
NS`TS{JX FAS"E:‘S SD 57107 As of the date you file, the claim is: Check all that apply.
City 518‘8 ZlP Code cl Contingent

_ cl Un|iquidated
Who incurred the debt? Check one. n Disputed

U Debtor1 only

a Debtor 2 only

cl Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

Type of NONPR|OR|TY unsecured claim:

cl Student loans
cl Obligations arising out of a separation agreement or divorce that

 

 

 

n Check it this claim is for a community debt you did not raped as priority daims

cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? q Other_ Speciiy CRED|T CARD
g No
cl Yes
OPORTUN/PROGRESO Last 4 digits of account number _ _ _ __
Ncnpiiority Creditor's Name

- 07/27/201 6

3201 DALLAS PARKWAY sTE 700 ‘""°" "'°s "‘° "°"‘ '“°“"°‘" -_
N*._EET§CO ;;91750:34 As of the date you file, the claim is: Check all that apply.
City Sfaw ZlP Cod¢' cl Contingent

Cl unliquidated
Who incurred the debt? Check one. n Disputed

q Debtor1 only

a Debtor 2 only

n Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

q No
cl Yes

Type of NONPR|OR|TY unsecured claim:

a Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

w Other. spcciiy |NSTALLMENT

 

 

 

 

 

TBOM RETA|L Last 4 digits of account number _ _ _ _
Non rior' Cred` r's Name
PC; B%X ;99 when was the debt incurred? 08/20/2017
NB“Eb;:VER;ST\J OR 97076 As of the date you file, the claim is: Check all that apply.
C"?y Stata ZlP Code n Contingent
_ / El unliquidated
Who incurred the debt? Check one. n Disputed

q Debtor1 only

cl Debtor 2 only

cl Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

n Check ifthis claim is for a community debt

ls the claim subject to offset?

g No
cl Yes

0fi”lcia| Form 106E/F

Type of NONPR|OR|TY unsecured claim:

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
cl Debts to pension or profit-sharing plans, and other similar debts

g other.spcciiy CRED|T CARD

Schedule EIF: Creditors Who Have Unsecured Claims

 

Total claim

$ 889.00

 

s 6,130.00

 

 

 

page5__ of H :

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 47 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

 

First Nsne Mdclie Name Last Name

Case number (l'riv»own)

 

Your NoNPRl°R|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

WELLS FARGO

 

Nonpriority Creditor's Name

PO BOX14517

 

Number Stieet

DES MO|NES, lA 50306

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El check ii this claim is for a community debt
ls the claim subject to offset?

w No
n Yes

LVNV FUND|NG LLC

 

Nonpriority Creditor`s Name

PO BOX 1269

 

Number Street

 

GREENV|LLE, SC 29603

City Stats ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

n Check ifthis claim is for a community debt

ls the claim subject to alfset?

q No
a Yes

 

RESURGENT CAP SERV|CES

 

 

Nonpriority Creditor`s Name

PO BOX 1269

 

Number Street

GREENV|LLE, SC 29602

 

city state ziP code

Who incurred the debt? Check one.

q Debtor1 only

a Debtor 2 only

Cl Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl check irthis claim is ici- a community debt

ls the claim subject to offset?

MNO
El Yes

Ol‘i`icial Form 1 06ElF

Schedule ElF: Creditors Who Have Unsecured Claims page6_ of

Last 4 digits of account number _

_ - _ $ 1,615.00
when was the debt incurred? 09/24/2014

As of the date you file, the claim ls: Check all that apply.

n Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debis to pension or profit-shaan plans, and other similar debts

q Other. Spaciiy CFiED|T CAFiD

 

Last 4 digits of account number _ 2 790.00 §

___ $

 

when was the debt incuned? 03/16/2018

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debis to pension or profit~sharing plans, and other similar debts

q Other. Specify COLLECT|ON

   

$ 2,968.00
Last 4 digits ct account number _ M_

when was the debt incuned? 06/04/2018

As of the date you file, the claim is: Check all that apply.

n Contingent
n Un|iquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debis to pension or profit-sharing plans, and other similar debts

q Other. Specify COLLECT|ON

lL\

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 48 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

 

First Nlne M'ddle Name Last Name

Case number (rbiown)

Vour NONPR|OR|TV Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

U M|DLAND FUND|NG

 

 

 

Nonpriority Creditor`s Name

2365 NORTHS|DE DR|VE STE 300

Number Stroet

SAN D|EGO, CA 92108

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

Cl Debtorz only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

l M|DLAND FUND|NG

 

Nonpriority Creditor`s Name

2365 NORTHS|DE DR|VE STE 300

 

 

Number Stieet
SAN D|EGO, CA 92108
City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

El Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El check iithis claim is for a community debt

ls the claim subject to offset?
g No
n Yes

CAP|TAL ONE BANK

 

Nonpliority Creditor`s Name

PO BOX 30281

 

Number Street

SALT LAKE C|TY, UT 84130

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check it this claim ls for a community debt
ls the claim subject to offset?

g No
m Yes

Official Form 106EIF

Schedule ElF: Creditors Who Have Unsecured C|ai ms

Last 4 digits of account number _

$ 4,218.00
when was the debt incurred? 04/27/2013

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans
m Obli ations arisin out of a separation a reement or divorce that
9 9 9
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

w Other. Speci`fy COLLECT|ON

Last 4 digits of account number _ 1 279.00

 

____ $

when was the debt lncun-ed? 05/22/2018

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement Or divorce that
you did not report as priority ciaims
m Debfs to pension or profit-sharing plans, and other similar debts

g Other. Specify COLLECT|ON

 

Last 4 digits of account number _

when was the debt incurred? 03/14/2016

As of the date you file, the claim is: Check all that apply.

m Contingent
El unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans
n Obli ations arisin out of a se aration a reement or divorce that
9 9 p 9
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify CRED|T CARD

page_l_ Of vi

 

 

 

 

~¢».~t nw ia-~m».

Case 19-11399-abl Doc 1 Entered 03/13/19 15:33:54 Page 49 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

Case number (irimcwn)

 

First Nsne Mdd|e Name

 

last Name

EYour NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

l@ CURACAO

Last 4 digits of account number _

 

 

 

Nonpriority Creditor`s Name
- 1/2 / 1
1605 W oLYiviPic BLVD W"°" ‘"“‘ "'° “°°‘ '“°“"°‘*" °_9 20 8
T:JS)§ ANGSémLetES CA 90015 As of the date you tile, the claim is: Check all that apply.
City Stafe Z|P Code n Contingent
_ n Un|iquidated
Who incurred the debt? Check one. n Dispu‘ed

U Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

a Check if this claim is for a community debt

Type of NONPR|ORITY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

 

 

 

is the claim subject te etrset? d other_ emery |NSTALLMENT
g No
n Yes
H:n D|SCOVER Last 4 digits of account number _ __ _
",;’§°§§)°)'<°°:;;T§° whenwsthe streams 03/17/2015
Wblj\/"NG§;-NSN DE 19850 As of the date you ti|e, the claim is: Check all that apply.
city stats ziP Code El contingent
_ n Un|iquidated
Who incurred the debt? Check one. a Disputed

q Debtor1 only

a Debtor 2 only

L_.l Debtor 1 and Debtor 2 only

a At least one of the debtors and another

n Check it this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

FIRST PREMIER BANK

Type of NONPR|OR|TY unsecured claim:

a Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

d Other.spedry CREDIT CARD

Last 4 digits of account number __

 

 

 

Nonprlor'ity Creditor`s Name
- 01 /1 9/201 8
3820 N LOU|SE AVE When was the debt incurred?
ginng F;;j';t& SD 57107 As of the date you tile, the claim is: Check all that apply.
C-“y state ziP code L_.l Contingent
n Un|iquidated
Who incurred the debt? Check one. a Disputed

q Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El check irthis claim is rcr a community debt

ls the claim subject to offset?

m No
a Yes

Ofi”icial Form 106E/F

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obli ations arisin out of a separation a reement or divorce that
9 9 9
you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts

m Other. specify CRED|T CARD

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

s 1,433.00

$ 3 006.00

 

$635@

page8_ of 13

 

 

 

 

Case 19-11399-abl Doc 1 Entered 03/13/19 15:33:54 Page 50 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

 

F'lst Nlne Mddle Name Last Name

Case number (irkncwn)

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

l l
di KAYJEWELERS

 

Nonpriority Creditor`s Name

PO BOX 4485

 

Number Street

BEAVERTON, OFi 97076

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

Cl Debtor l and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

is the claim subject to oftset?

d No
n Yes

 

-,,

OPORTUN/PROGRESO

 

Nonpl'lority Cieditor`s Name

3201 DALLAS PARKWAY STE 700

 

Number Stieet

 

FR|SCO, TX 75034

City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

n Check i'ithis claim is for a community debt
is the claim subject to offset?

q No
n Yes

US BANK

 

Nonpiiority Creditor`s Name

PO BOX 3447

 

Number Street

OSHKOSH, W| 54903

 

City Stete ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt
ls the claim subject to offset?

d No
n Yes

Officia| Form 106E/F

Last 4 digits of account number _ _ _ __ $ 11134'00
When was the debt incurred? 01/17/2018

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts

q other. specify CHAFiGE ACCOUNT

Last 4 digits of account number __ 5 229.00

___ $

 

when was the debt incurred? 03/03/2017

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts

q Other. Spect`fy |NSTALLMENT

$ 1 ,249.00
Last 4 digits of account number _

when was the debt incurred? 06/28/2016

As of the date you file, the claim is: Check all that apply

n Contingent
m Un|iquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

q Other. Speoify LlNE OF CRED|T

Schedule ElF: Creditors Who Have Unsecured Claims page?__ of q

 

 

 

 

Case 19-11399-abl Doc 1 Entered 03/13/19 15:33:54 Page 51 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

 

First Ni!ne Mddle Name Last Name

Case number (iritncwn)

 

mYour NONFR|OR|TY Unsecured Claims - Continuation Fage

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

m SYNCB/SAMS

 

Nonprlority Creditoi*s Name

PO BOX 965005

 

Number Street

ORLANDO, FL 32896

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Ei check itthis claim is for a community debt

ls the claim subject to o‘i'fset?

d No
n Yes

 

   

»_,

 

 

 

SYNCB/SAMS

 

 

Nonpriority Creditoi’s Name

PO BOX 965005

 

Number Street

 

ORLANDO, FL 32896

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Ei check ifthis claim is for a community debt

is the claim subject to cftset?

qNo
DYes

‘ US BANK RMS

 

Nonpriorlty Creditors Name

PO BOX 108

 

Number Street

SA|NT LOU|S, MO 63166

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

m Debtor 2 only

Ci Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to o‘i'fset?

w No
n Yes

Official Form 106EIF

Schedule ElF: Creditors Who Have Unsecured Claims

Last 4 digits of account number _ _ _ _ $ 529_00
when was the debt incurred? 09/0"#/2014

As of the date you file, the claim is: Check all that apply.

n Contingent
Ci unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

Ci student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

il oihei.epee~iy CHARGE ACCOuNT _

Last 4 digits of account number _ $ 8!127.00

when was the debt incurred? 05/13/2015

As of the date you file, the claim is: Check all that apply.

n Contingent
n Un|iquidated
Ci Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

q other. specify CRED|T CARD

Last 4 digits of account number _ "__

when was the debt incurred? 09/01/2016

As of the date you file, the claim is: Check all that apply.

n Contingent
Ci unliquidated
Ci Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obli ations arisin out of a se ration a reement or divorce that
9 9 pa 9
you did not report as priority claims
n Debts to pension or profit-shaan plans, and other similar debts

w other. specify CRED|T CARD

pa9e1_001 H

 

 

 

 

 

 

Case 19-11399-abl Doc 1 Entered 03/13/19 15:33:54 Page 52 of 70
Debm OSMAN|S DELA CRUZ DlAz

Case number (itloiown)
F'¢st Nm\e M'ddle Name Last Name

 

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
’ WELLS FARGO Last 4digits or account number _ _ _ _ $ 871_00
b;gm;yoc)r(ed::;:a;n when was the debt incurred? 07/23/2014
%E§ MO|`;]'E”S, IA 50306 As of the date you riie, the claim is: check all that apply.
city state zlP code lIl contingent
Cl unliquidated

Who incurred the debt? Check one.
a Debtor1 only

Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
Cl Debtor1 and Debtor 2 only

m At least one of the debtors and another

Cl Disputed

m Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims z
m Debts to pension or profit-sharing plans, and other similar debts §

.,'
f
§
§
t
§
5.
t
1-`
a

lIl check if this claim is for a community debt

 

 

 

 

is the claim subject to oftset? g other_ specify CREDIT CARD
d No
m Yes
M WELLS FARGO Last 4 digits of account number _ _ _ _ $ 2 884.00
b;g";m§;dz;a_;“ when was the debt incurred? 1 1/13/2014
N|S'Eb§r M O|;;?S |A 50306 As of the date you file, the claim is: Check all that apply.
City State ZlP Code m Contingent
Cl unliquidated

Who incurred the debt? Check one.

q Debtor 1 only

m Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor 1 and Debtor 2 only
m At least one of the debtors and another

Cl Disputed

a Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Check if this claim is for a community debt _ _ _ _ y
m Debts to pension or profit-sharing plans, and other similar debts

 

 

 

ls the claim subject to offset? g other_ Specify CREDIT CARD
g No
m Yes
CAVALRY PORTFOL|O SVCS Last 4 digits of account number _ _ _ _ ____“_

Nonpiiority Creditor`s Name

- 1 0/1 9/201 8
500 suMMiT LAKE on sTE 4A “'"°" ‘"“ "‘° “°"‘ '“°“"°°" _
<;R>:;_IALLS/;me;qv 1 0595 As of the date you file, the claim is: Check all that apply.
city state ziP code ['_`| Contingent

Cl unliquidated

Who incurred the debt? Check one. m Disputed

m Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
a Debtor 1 and Debtor 2 only

a Student loans
m At least one of the debtors and another

a Obligations arising out Of a separation agreement or divorce that
you did not report as priority claims

n Deth to pension or profit-sharing plans, and other similar debts

is the claim subject to offset? q Othe,_ Sped¢y COL[_ECT|ON

g No

a Yes

m Check if this claim is for a community debt

Officia| Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims pagej_1 of\_‘:`_

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 53 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

 

First Name M`ddle Name Last Name

Case number (»'rie»own)

 

Your NONPR|OR|TV Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

M QUANTUM COLLECT|ONS

 

 

 

Nonpriority Creditor's Name

3080 S DURANGO DR STE 105

Number Street

LAS VEGAS, NV 89117

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

Ci Debtor 1 and Debtor 2 only

a At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

 

Nonpriority Creditor's Name

 

Nu mber Street

 

City State ZlP Code

Who incurred the debt? Check one.

U Debtor 1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

m Check it this claim is for a community debt
ls the claim subject to oftset?

 

 

 

n No

a Yes

Nonpriority Creditor’s Name

Number Street

City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

n Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

El check iithis claim is for a community debt

ls the claim subject to oftset?

a No
n Yes

Oiiicial Form 106E/F

Schedule EIF: Creditors Who Have Unsecured Claims

Last 4 digits of account number __

_- _ _- $ 1,834.00
when was the debt incurred? 07/03/3018

As of the date you tile, the claim is: Check all that apply.

n Contingent
Ci unliquidated
Ci Disputed

Type of NONPR|OR|TY unsecured ciaim:

a Student loans

a Obligations arising out of a separation agreementh divorce that
you did not report as priority claims
a Debts to pension or profit-sharing plans, and other similar debts

g Other. specify COLLECT|ON

Last 4 digits of account number __ _
When was the debt lncurred?

As of the date you ti|e, the claim is: Check all that apply.

m Contingent
Ei unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Speoify

Eil:i |:i[J

Last 4 digits of account number ___ __
When was the debt lncurred?

As of the date you t'l|e, the claim is: Check all that apply.

a Contingent
Ci unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out ot a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

Ci other. specify

seed

 

 

 

 

Case 19-11399-ab|
oeotem OSMAle DELA cRuZ DlAz

First Nane M'ddle Name Last Name

Doc 1 Entered 03/13/19 15:33:54 Page 54 of 70

Case number (i:rimown)

 

 

-List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

Oiiicial Form 106E/F

examp|e, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|ariy, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notitied for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

CRED|T ONE BANK On which entry in Part1 or Part 2 did you list the original creditor?

Name 4 \

PO BOX 98872 Line ' \ of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Stl'eet

 

LAS VEGAS, NV 89193

 

City State ZlP Code

STERLING FAM|LY OF JEWELERS

 

Name

PO BOX 4485

 

Number Street

 

BEAVERTON, OR 97076

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line L" Yl of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims

m Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

 

city state zlP code _ _
SYNCB/WALMART on which entry in Part 1 or Part 2 did you list the original creditor?
Name 5
PO BOX 965()24 Line\" \ of (Check one): Cl Part 11 Creditors with Priority Unsecured Claims
N“'“b°' S"°°' g Part 2: Creditors with Nonpriority Unsecured
Claims
ORLANDO’ FL 32896 Last 4 digits of account number_ _ _ _
city state zlP code
CAP|TAL ONE BANK On whic£‘ entry in Part 1 or Part 2 did you list the original creditor?
Name \
PO BOX 30281 LineL" _ of (Check one): Cl Part 1; Creditors with Priority Unsecured Claims
N""‘b°’ S‘"’°’ g Part 2: Creditors with Nonpriority Unsecured
Claims
SALT LAKE C|TY’ UT 84130 Last 4 digits of account number_ _ _ __
city state zlP code
ClTlBANK on which entry in Part 1 or Part 2 did you list the original creditor?
Name ll
POB 6241 LineL|~ 1 of (Check one): El Part 1: Creditors with Priority Unsecured Claims
N“"‘b°' S"°°' d Part 2.~ creditors with Nonpriority unsecured
Claims
S|OUX FALLS’ SD 571 17 Last 4 digits of account number_ _ _
C"y, , S*H'P Z"’C°d° i. . .. . … a . , ,. . .. ., , ., ….
MORGAN JEWELERS On which entry in Part1 or Part 2 did you list the original creditor?
Name
PO BOX 4582() Line |.,M>of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S'"*“ d Part 2: Creditors with Nonpriority unsecured
Claims
SALT LAKE C|Tvt UT 84145 Last 4 digits of account number_ __ _ __
C"Y S“"P .Z!!’$?°df’. , .i , , .
Na On which entry in Part 1 or Part 2 did you list the original creditor?
me
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number Sm El Part 2: Creditors with Nonpriority Unsecured
Claims
City wm ZlP Code Last 4 digits of account number __ __ _ _

Schedule ElF: Creditors Who Have Unsecured Claims

pag.ti_zt&\

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 55 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

Fiist Nane Mddle Name Last Name

mAdd the Amounts for Each Type of Unsecured Claim

 

Case number (irltnown)

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

6 . Domestic support obligations

6b.

60.

6d.

6e.

Sg.

6h.

6i.

Taxes and certain other debts you owe the
government

Clai ms for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6b.

6f.

6h.

6i.

61.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+ $ 0.00
$ 0.00
Total claim
$ 0.00
$ 0.00
$ 0.00
+ $ 71 ,799.00
$ 71 ,799.00

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

page|i Of H

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 56 of 70

Fill in this information to identify your case:

Debto, osilele DELA cth DlAz

Filst Name Middle Name Last Name

Debtor 2 YAM|LET MART|NEZ GONZALEZ

 

 

(Spouse if tiing) Hrst Name Middle Name Last Name
united States Bankniptcy Counforthe; District of Nevada

Case number

miami Cl Check ii this is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases tzits

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, till it outl number the entries, and attach it to this page. 0n the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
q No. Check this box and file this form with the court with your other schedules You have nothing else to report on this fonn.
m Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Ofiiciai Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent1 vehicle iease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

2.2

 

Name

 

Number Street

 

City State ZlP Code
2.3

 

Name

 

Number Street

 

 

 

 

 

City State ZlP Code
2.4
Name
Number Street `
City State ZlP Code
2 .5
Name

 

Number Street

 

City State ZlP Code

Oit”lcia| Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of l__

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 57 of 70

Fill in this information to identify your case:

Debtor1 OSMAN|S DELA CRUZ D|AZ

Flrst None Middle Name Last Name

Debtorz YAM|LET MART|NEZ GONZALEZ

(Spouse, if ming) Firet Nane Middle Name Last Name
United States Bankruptcy Court for the: District Of Nevada

Case number
(|i known)

 

 

Ei cheek ifihis is an
amended iiling

Officia| Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible lftwo married people
are filing together, both are equally responsible for supplying correct inforrnation. If more space is needed, copy the Additiona| Page, fill it out,

and number the entries in the boxes on the left. Attach the Additiona| Page to this page. On the top of any Additiona| Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

m No
n Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Communl'ty property states and territories include
Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

ill No. co to line 3.
m Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

DNo

m Yes. in which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Ofiiciai Form 106D), Schedule E/F (Ofiiciai Form 106EIF), or Schedule G (Ofiiciai Form 1066). Use Schedule D,
Schedule E/F, or Schedule Gto fill out Co|umn 2.

 

 

 

 

 

 

 

 

 

Column 1.' Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
ill schedule D, line _
Name
ill schedule E/l=, line __
Number street El Schedule G, line
city state ziP code
13 Schedule D, line _
Name
ill schedule E/l=, line ___
Number street 13 Schedule G, line
City State ZlP Code
ill schedule D, line _
Name
El schedule E/i=, line_
Number street 13 Schedule G, line
city state ziP code

Offlcial Form 106H Schedule H: Your Codebtors page 1 of l_

 

 

Case 19-11399-ab|

Fill in this information to identify your case:

Debtor1 OSMAN|S DELA CFiUZ D|AZ

 

Flrst Name M'ddle Name

Debtorz YAM|LET MART|NEZ GONZALEZ

Last Name

 

(Spousa. ifnling) Hl'st Name Niddle Name

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number

 

(if known)

 

Last Name

 

Official Form 106|

 

Schedule |: Your income

Doc 1 Entered 03/13/19 15:33:54 Page 58 of 70

Check if this is:
El An amended filing

n A supplement showing postpetition chapter 13
income as of the following date:

MM/DD/YYYY

12115

 

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse ls living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse, if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

moescribe Employment

1. Fill in your employment
|nformation.

if you have more than one job,
attach a separate page with

information about additional Empl°yme"t status
employers
include part-time, seasonal, or
self-employed work.
Occupation

Oocupation may include student
or homemaker, if it applies.

Employer’s name

Employer’s address

How long employed there?

m Give Details About Monthiy income

 

 

 

 

 

 

 

Debtor 1 Debtor 2 or non-tiling spouse
m Employed n Employed
n Not empk)yed Not employed
KlTCHEN WORKER
AR|A
3730 LAS VEGAS BLVD S
Number Street Number Street
LAS VEGAS NV 89158
City State ZlP Code City State ZlP Code
4 YRS 4 YRS

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $O in the space. include your non-filing

spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. if you need more space, attach a separate sheet to this fonn.

 

2. List monthly gross wages, salary, and commissions (before all payroll

deductions). if not paid monthiy, calculate what the monthly wage would be. 2.

3. Estimate and list monthly overtime pay.

4. Calculate gross income. Add line 2 + line 3.

Ochia| Form 106|

 

For Debtor 1 For Debtor 2 or
non-filing spouse
$ 2,838.38 $ 0.00
3_ +$ 0.00 + $ 0.00
4_ $ 2,838.38 $ 0.00

 

 

 

 

 

Schedule l: Your income

page 1

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 59 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

First Name M`ddle Name Last Name
For Debtor 1 For Debtor 2 or
w
Copy line 4 here ............................................................................................... 9 4. $ 21838-38 $ O-OO
5. List all payroll deductions:
5a. Tax, Medicare, and Sociai Security deductions 5a. $ 421 .80 $ 0.00
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ 0.00
50. Voluntary contributions for retirement plans 50_ $ O. 00 $ 0.00
5d. Required repayments of retirement fund loans 5d. $ O. 00 $ 0.00
5e. insurance 5e_ $ 0.00 $ 0.00
5f. Domestic support obligations 5f_ $ 0.00 $ 0.00
59. Union dues 59. $ 50'50 $ O'OO
5h. other deductions speciiy; 5h. $ 0.00 + $ 0.00
6. Add the payroll deductions Add lines 5a + 5b + 5c + 5d + 5a +5f+ 59 + 5h. 6. $ 472.30 $ 0.00
7. calculate total monthly take-home pay. subtract line 6 from line 4. 7. $ 2,366-08 $ O-OO
8. List all other income regularly received:
8a. Net income from rental property and from operating a business.
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ O`OO $ O`OO
8h. interest and dividends en $ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settiement, and property settlement. 80. $ O'OO $ O`OO
8d. Unemployment compensation 8d. $ O-OO $ O-OO
se social security 8e $ 0.00 $ 0.00
8f. Other govemment assistance that you regulariy receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (beneflts under the Supp|ementa|
Nutn`tion Assistance Program) or housing subsidies
Sl>ecify: 8f. $ 0. 00 $ 0.00
8g. Pension or retirement income 8g. $ 0.00 $ 0.00
8h. Other monthly income. Specify: 8h. + $ 0.00 + $ 0.00
9. Add all other income. Add lines 8a + 8b + 8c + ad + se + st +ag + 8h. 9. $ 0.00 $ 0.00
10.Calculate monthly income. Add line 7 + line 9. 2 366 08 d 00 _ 2 366 08
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $¥ + $ _ $ ' '
11. State all other regular contributions to the expenses that you list in Schedule J.
lnclude contributions from an unmarried partner, members of your household, your dependents your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11_ + $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2 366 0 8
Write that amount on the Summary of Your Assets and Liabiliiies and Certain Statistical lnfonnab'on, if it applies 12. __'____'_..__

Omcial Form 106|

 

 

 

 

 

Case number (irkncwn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. Do you expect an increase or decrease within the year after you tile this form?

No.

Combined
monthly income

 

l:l Yes. Explain:

 

 

Schedule l: Your income

page 2

 

 

 

 

 

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 60 of 70

Fill in this information to identify your Case:

Debtor1 OSMAN|S DELA CRUZ D|AZ

First Name Middle Name Last Name Check if this is:

chtorz YAM|LET MARTlNEZ GONZALEZ

(spouse, itnling) tamm Midd,e Name m Name cl An amended filing

_ _ cl A supplement showing postpetition chapter 13
united states Bankruptcy Courtror the: Dlstnct of Nevada expenses as of the following date.

Case number m
(lf known)

 

 

 

Ofi"icial Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possibie. |f two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach another sheet to this form, On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Housohold

1. is this a joint case?

 

El No. co to line 2.
m Yes. Does Debtor 2 live in a separate househo|d?

m No
n ¥es. Debtor 2 must hle Ofiicial Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? n No

 

 

 

 

 

 

 

 

 

 

Dependent's relationship to Dependent's Does dependent live
DO not list Debtor1 and ij Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent ..........................
Do not state the dependents’ NlECE 12 § No
names. yes
NEPHEW 10 9 N°
Yes
SisTEn 36 9 N°
g Yes
n No
n Yes
cl No
n Yes
3. Do your expenses include w No

expenses of people other than n
yourself and your dependents? yes

Estimate Your ongoing Monthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. |fthis is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Ofiiciai Form 106|.) Y°l|l' expenses

4. The rental or home ownership expenses for your residence. include first mortgage payments and $ 800_ 00
any rent for the ground or lot. 4. __----_-_
lf not included in line 4:
4a. Real estate taxes 4a $ 0.00
4b. Property, homeowners or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0-00

thcial Form 106J Schedule J: Your Expenses page 1

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 61 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

10.

11.

12.

13.

14.

15.

17.

18.

19.

20.

Otf`lcial Form 106J

 

First Name Mddle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6e. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6e. Telephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus ortrain fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b. Health insurance
15c. Vehicie insurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments;
17a. Car payments for Vehicie 1
17b. Car payments for Vehicie 2
17c. 0ther. Specify:

 

17d. Other. Specify:

 

Case number (riinown)

 

¥our payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule l, Your Income (Officia| Form 106|).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeownel's, or renter’s insurance
20d. Niaintenance, repair, and upkeep expenses

ZOe. Homeowner`s association or condominium dues

Schedule J: ¥our Expenses

6b.

6d.

15b.
150.

15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.

20b.

20c.

2Cld.

206.

¥our expenses

$

MMMMMMMMM

MMMM 91

MMMM

MMMMM

 

0.00

160.00
80.00
260.00

880 .OO

0.00
50.00
50.00

0.0`0

 

190.00

0.00
0.00

0.00
0.00

130.00
0.00

0.00

440.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2

 

 

, …~, rt»rw‘“"""~ ' ”*,.t… …

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 62 of 70

Debtor1 OSMANis DELA cnuz DiAz ease number(mm)

 

First ane Mddle Name Last Name

21. Other. Specify:

 

22. Ca|cu|ate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Off`icia| Form 106J-2

220. Add line 22a and 22b. The resuit is your monthly expenses

23. Ca|cu|ate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule l.

23b. Copy your monthly expenses from line 220 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

g No.

n Yes. Explain here:

Ofncial Form 106J Schedule J: Your Expenses

 

21.

22a

22b.

22a.

23a.

23b.

23c.

 

 

 

 

 

 

+$ 0.00
$ 3,250.00
3 3,250.00 §
$ 2,366.08

_$ 3,050.00
$ - 3.92

page3

.. a~, ~i. s ..V~.i.,t~

 

`\
x

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 63 of 70

Fill in this information to identify your casc:

Debtor1 OSMAN|S DELA CRUZ D|AZ

Firsf Name Mddle Name Last Name

Debtorz YAM|LET MART|NEZ GONZALEZ

(Spouse, iftiing) Firat Name Midd\e Name

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

Case number
(lt known)

 

 

El check ifthis is an
amended filing

 

Official Form 106Dec
Dec|aration About an individual Debtor's Schedules wis

if two married people are filing together, both are equally responsible for supplying correct information.

 

§
s
t
t
;
3_

You must file this form whenever you file bankruptcy schedules or amended schedules. Maki ng a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Bolow

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms? §

n No
w Yes. Name of person AMY M"-LER

. Attach Bankruptcy Petitl'on Preparer’s Notice, Declaration, and

 

Signature (Ofiiciai Form 119).

Under penalty of perjury, | declare that l have read the summary and schedules filed with this declaration and
that they are true and correct

 

Signature of Debtor 1 Signature of D r

X O§Mm\)i` X 'f£/

aaa ¢93/d 5’/9@/? Da,e az/¢é?/Za/q

MM/ DD / YYYY MM/ DD/ YYYY

 

Official Form 106Dec Dec|aration About an individual Debtor’s Schedules

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 64 of 70

Fill in this information to identify your case:

Debtor1 OSMAN|S DELA CRUZ D|AZ

First Name Middle Name

Debtor 2 YAM|LET MART|NEZ GONZALEZ

(Spouse. if fling) First Name Middle Name

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

case number El Check if this is an
(ii tnown) amended filing

 

 

Ofiicial Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

 

Be as complete and accurate as possib|e. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List ¥our Creditors Wl\o Have Secured Claims

1 . For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Ofiiciai Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule 07
Creditor‘s
name: TovoTA Moron cREDlT conP n S“"e"de'"‘e P'°Pe’*y' n N°
n Retain the property and redeem it. d Yes
E;SF::$U of TOVOTA COROLLA n Retain the property and enter into a
Securing debt Reaffirmation Agreement.

m Retain the property and [explain]:
CONTlNUE MAKlNG PAYMENTS

 

Creditor’s El Sunender the property. n NO

name:

n Retain the property and redeem it. n Yes
E;Sp(;|-:):on of n Retain the property and enter into a
securing debt: R€a#irmaiion Agreement.

n Retain the property and [explain]:

 

Creditor’s n Sunender the property. n NO

name: _
m Retain the property and redeem lt. [;| Yes

E,:,spt;l-:);lon of m Retain the property and enter into a

securing debt: Reah‘irmation Agreement.

m Retain the property and [explain]:

 

Creditor’s

n Sunender the property. n No
name.

n Retain the property and redeem it. [;I Yes
E;:(:\:;mn of n Retain the property and enter into a
securing debt: Rea#irmation Agreement.

n Retain the property and [explain]:

 

thcial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

A..m..~,t.,m,`~t..' ,, 4 § A_

 

 

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 65 of 70

Debtor1 OSMAN|S DELA CRUZ D|AZ

Case number (If known)
First Nane Mddle Name Last Name

 

 

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Ofiiciai Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

Describe your unexpired personal property leases Wlll the lease be assumed?
Lessor`s name: n No
n Y s
Description of leased e
D\’OP€FWI
Lessor`s name: n NO
E| Y
Description of leased es
propertvr
Lessor's name: n No
Description of leased n Yes
property:
Lessor`s name: n NO
n Yes
Description of leased
DFOP€NV?
Lessor`s name: [] NO
n Yes
Description of leased
PFOP€NVI
Lessor`s name: n No Z_
z
n Yes
Description of leased '
PFOP€NVZ
Lessor`s name: n NO
l:l Yes
Description of leased

propertvr

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x @M'~/\ mi/i ` x ty(§/

Signature of Debtor 1 Signature of l* tor 2

m 03/0¢/?/+¥3¥0¥/§ m 505 a /@0/7

MM/ DD MM/ DD/ YYYY

 

 

Oft"icia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 66 of 70

F'H m mls mformation to 'dentify your Case: Check one box only as directed in this form and in

Form 122A-1Supp:

Debror1 OSMAN|S DELA CRUZ D|AZ

First Name Middle Name Last Name

Debtorz vAM"-ET MART|NEZ GONZALEZ la 1. There is no presumption of abuse.

. t..m ,..».W….

(Sp°“s°' if"'i"g) F“‘N‘*'“e 'V‘°°‘e Name '~“f"*"‘€ n 2. The calculation to determine if a presumption of

_ abuse applies will be made under Chapter 7
United States Bankmptcy Court for the: D|STR|CT OF NEVADA Means Test Calculation (Ofiicia| Form 122A~2).

Case number n 3. The Means Test does not apply now because of
(*f knDW“) qualified military service but it could apply |ater.

 

 

n Check if this is an amended filing

Officia| Form 122A-1
Chapter 7 Statement of Your Current Monthiy income 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military servicel complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Ofiiciai Form 122A-1Supp) with this form.

m Ca|cu|ate Your Current Monthiy income

' 1. What is your marital and filing status? Check one only.
' El Nor married Fill our column A, lines 2-11.
m Married and your spouse is filing with you. Fill out both Co|umns A and B, lines 2-11.

 

.W,`~..»~…..\ F.,M..,~. t l q ,,

 

n Married and your spouse is NOT filing with you. You and your spouse are:
n Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

n Living separately or are legally separated. Fill out Co|umn A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, ifyou are filing orl September 15, the 6-month period would be March 1 through
August 31 . lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the resu|t. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only, lf you have nothing to report for any line, write $0 in the spaoe.

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
1 2. Your gross wages, salaryl tips, bonuses, overtimel and commissions
(before all payroll deductions). $ 2 838.38 $_Q._OQ
: 3. Alimony and maintenance payments. Do not include payments from a spouse if 0 00 0 00
column B is nlled in. $_~ $_-

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support lnclude regular contributions
from an unmarried partner, members of your household, your dependents, parents,

 

 

and roommates. lnclude regular contributions from a spouse only if Co|umn B is not 0 00 0 00
filled in. Do not include payments you listed on line 3. $ ' $--__'_
5. Net income from operating a businessl profession, Debtor1 Debtor 2
or farm
Gross receipts (before all deductions) $____ $_
Ordinary and necessary operating expenses - $ - $
Net monthly income from a business, profession, or farm $ 0.00 $ 0.00 :;:y_) 5 0.00 $ 0.00
6. Net income from rental and other real property Debtor1 Debtor 2 2
' Gross receipts (before all deductions) $_ $
Ordinary and necessary operating expenses - $ - $
Net monthly income from rental or other real property $ ()_OO $ ()_()() §':r*;y_) $ ()_O() $ Q_Qt)
7. lnterest, dividends, and royalties $ 0.00 $ Q.QQ

Ofticial Form 122A-1 Chapter 7 Statement of Your Current Monthiy income page 1

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 67 of 70

 

 

 

 

 

Debtor1 OSMAN|S DELA CRUZ D|AZ Case number(ifkriowri)
Fiisi Name Mdule Name usi lame §
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
: 8. Unemployment compensation $ 0.00 $ 0.00
Do not enter the amount if you contend that the amount received was a benefit
under the Sociai Security Act. lnstead, list it here: ............................... ¢
For you ........ $ §
For your spouse $ `

9. Pension or retirement income. Do not include any amount received that was a
benefit under the social security Aoi. $ 0.00 $ 0.00

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Sociai Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. li necessary, list other sources on a separate page and put the total below.

 

i
§
§
§

0.00 $ 0.00

 

 

 

 

 

 

 

 

 

 

$ 0.00 $ 0.00

Total amounts from separate pages, if any. + $ 0.00 + $ 0.00
11. Ca|cu|ate your total current monthly income. Add lines 2 through 10 for each , + _ §
column. Then add the total for Column A to the total for Column B. $ 2,838.38 § $ 0.00 §_ $ 2,838.38
___, ___,, , , Tm-_lcumm

meritth income
m Determine Whether the Means Test Applios to You

12. Ca|cuiate your current monthly income for the year. Follow these steps: k 7 v §
12a. Copy your total current monthly income from line 11. .................. Copy line 11 here') $_2,8_38._3_8
Multiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the fonn. 12b. , $_34._0_6_0.5_6

~ 13. Ca|cu|ate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. .` NEVADA

Fill in the number of people in your household. l 5

 

 

 

Fill in the median family income for your state and size of household ................................................................ 13. $ 81r318-00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this fonn. This list may also be available at the bankruptcy clerk’s office.

 

 

 

14. How do the lines compare?

14a. i Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. n Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

X O;>l)~/mvvl` X UV@/

 

 

 

 

 

 

 

Signature of Debtor 1 Signature of Deh 2
uaw 03108/%/? m @z/aa’/a€/¢?
MM/ DD /YYYY MM/DD /YYYY

li you checked line 14a, do NOT fill out or file Form 122A-2.
if you checked line 14b, fill out Form 122A-2 and file it with this fonn.

Omcial Form 122A-1 Chapter 7 Statement of Your Current Monthiy income page 2

Case 19-11399-ab| Doc 1 Entered 03/13/19 15:33:54 Page 68 of 70

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

**>i=>i=**

In re: Bankruptcy No.:

osMAle DELA cnuz DlAz & Chapth 7

YAM|LET MART|NEZ GONZALEZ
VERIFICATION OF CREDITOR

MATRIX

Debtor(s).

`/\/\/\/\/\/\/\/\/\/\/

 

The above named Debtor hereby verities that the attached list of creditors is true

and correct to the best of his/her knowledge

Date 5'€| wl ? Signature U§M /L) lt//
Date 3/ 31 ZO/ 7 Signature (/V/R/

//

 

 

 

 

vercredmatrix.wpd rev. 4/12/07

 

Case 19-11399-ab|

Doc 1 Entered 03/13/19 15:33:54 Page 69 of 70

CRED|TOR MATR|X

OSMAN|S DELA CRUZ D|AZ Y YAM|LET MART|NEZ GONZALEZ

AMER|CAN EXPRESS
PO BOX 981537
EL PASO, TX 79998

AMER|CAN FlRST F|NANCE
3515 N R|DGE RD #200
W|CH|TA, KS 67205

ClTlCARDS
POB 6241
S|OUX FALLS, SD 57117

CURACAO
1605 W OLYMP|C BLVD
LOS ANGELES, CA 90015

D|SCOVER
PO BOX 15316
W|LM|NGTON, DE 19850

DUVERA
1910 PALOMAR PO|NT WAY STE 101
CARLSBAD, CA 92008

FlRST PREMlER BANK
3820 N LOU|SE AVE
S|OUX FALLS, SD 57107

OPORTUN/PROGRESO
3201 DALLAS PARKWAY STE 700
FR|SCO, TX 75034

TBOM RETAlL
PO BOX 4499
BEAVERTON, OR 97076

WELLS FARGO
PO BOX 14517
DES MO|NES, lA 50306

LVNV FUND|NG LLC
PO BOX 1269
GREENV|LLE, SC 29603

CREDIT ONE BANK
PO BOX 98872
LAS VEGAS, NV 89193

M|DLAND FUND|NG
2365 NORTHS|DE DRlVE STE 300
SAN D|EGO, CA 92108

SYNCB/WALMART
PO BOX 965024
ORLANDO, FL 32896

CAP|TAL ONE BANK
PO BOX 30281
SALT LAKE ClTY, UT 84130

 

CaS€ 19-11399-30| DOC l

RESURGENT CAP SERV|CES
PO BOX 1269
GREENV|LLE, SC 29602

STERL|NG FAM|LY OF JEWELERS
PO BOX 4485
BEAVERTON, OR 97076

TOYOTA MOTOR CRED|T CORP
5005 N R|VER BLVD NE
CEDAR RAP|DS, |A 52411

KAY JEWELERS
PO BOX 4485
BEAVERTON, OR 97076

SYNCB/SAMS
PO BOX 965005
ORLANDO, FL 32896

US BANK
PO BOX 3447
OSHKOSH, VVl 54903

US BANK RNlS
PO BOX 108
SA|NT LOU|S, MO 63166

CAVALRY PORTFOL|O SVCS
500 SUMNllT LAKE DR STE 4A
VALHALLA, NY 10595

ClTlBANK
POB 6241
S|OUX FALLS, SD 57117

QUANTUNl COLLECT|ONS
3080 S DURANGO DR STE 105
LAS VEGAS, NV 89117

MORGAN JEWELERS
PO BOX 45820
SALT LAKE C|TY, UT 84145

Entered 03/13/19 15:33:54 Page 70 of 70

 

